Exhibit 10.7

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of November 14,
2018 (the “Effective Date”) is by and between WINTRUST BANK, an Illinois state
chartered bank (together with its successors and assigns, “Bank”), and MOBIVITY,
INC., a Nevada corporation (“Borrower”).

RECITALS:

A.Borrower has requested that Bank provide Borrower with a single term loan;
and 

B.Bank is willing to make such term loan to Borrower upon the terms and
provisions and subject to the conditions set forth herein. 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
of any loan made to or for the benefit of Borrower by Bank, and for other good
and valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto (intending to be legally bound) hereby
agree as follows:

1ACCOUNTING AND OTHER TERMS 

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP.  Calculations and determinations made in connection with this
Agreement shall be made following GAAP applied on a consistent basis.
 Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 13.  All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein.

2LOAN AND TERMS OF PAYMENT 

2.1Promise to Pay.  Borrower hereby unconditionally promises to pay Bank the
outstanding principal amount of all Credit Extensions and accrued and unpaid
interest thereon as and when due in accordance with this Agreement. 

2.1.1Term Loan. 

(a)Term Loan.  On the terms and subject to the conditions of this Agreement,
Bank agrees to extend to Borrower in one advance a single term loan on the
Effective Date, in an aggregate principal amount equal to One Million and No/100
Dollars ($1,000,000.00) (the “Term Loan”).  Any amount of the Term Loan borrowed
and repaid or prepaid under this Agreement may not be reborrowed.   

(b)Borrowing.  On the Effective Date, Bank shall make the proceeds of the Term
Loan available to Borrower by wire transfer of such proceeds, in accordance with
instructions provided to (and acceptable to) Bank by Borrower.  

(c)Term Loan Note.  The Term Loan shall be evidenced by a promissory note (as
amended, restated, supplemented or otherwise modified from time to time, and
together with any renewals or extensions thereof or exchanges or substitutions
therefor, the “Term Loan Note”), duly executed and delivered by Borrower, in
form and substance reasonably satisfactory to Bank, with appropriate insertions,
dated the Effective Date, payable by Borrower to the order of Bank in the
principal amount equal to the Term Loan. 

(d)Repayment.  On each Payment Date beginning with December 1, 2018 and ending
on the Term Loan Maturity Date, Borrower shall make a scheduled payment of all
interest accrued hereunder on the Term Loan since the immediately preceding
Payment Date (or, in the case of the first interest payment being made by
Borrower hereunder on December 1, 2018, since the Effective Date).  On each
Payment Date beginning with June 1, 2018 and ending on the Term Loan Maturity
Date, Borrower shall make a scheduled principal payment on the Term Loan in the
amount of Thirty Three Thousand Three Hundred Thirty Three and 33/100 Dollars
($33,333.33) plus accrued and unpaid interest thereon, as such amounts may be
adjusted to give effect to any prepayment of the Term  

--------------------------------------------------------------------------------

DM3\5455348.3

--------------------------------------------------------------------------------



Loan in accordance with the terms of this Agreement.  Any remaining unpaid
balance (including any and all principal and interest accrued thereon) of the
Term Loan shall be payable in cash on the Term Loan Maturity Date.

(e)Voluntary Prepayment.  Borrower may at any time and from time to time prepay
the outstanding principal amounts outstanding under the Term Loan (in whole or
in part); provided that any such prepayment shall be accompanied by the payment
of all accrued and unpaid interest on such amount so prepaid.  Such prepayment
of principal shall be applied to the scheduled payments of the outstanding
principal balance of the Term Loan at such time in the inverse order of
maturity. 

2.2Acceleration.  Unless sooner paid in full in accordance with Section 2.1.1(d)
hereof, the then outstanding balance of the Term Loan (together with all accrued
interest thereon) shall become immediately due and payable upon the earliest to
occur of the (x) Term Loan Maturity Date; (y) acceleration of the Obligations
pursuant to Section 9.1 hereof; and (z) termination of this Agreement in
accordance with its terms. 

2.3Interest; Default Rate; Loan Account. 

(a)Interest Rate.  Subject to Section 2.3(b), the principal amount outstanding
of the Term Loan shall accrue interest at a floating per annum rate equal to the
Applicable Rate, which interest shall be payable monthly in accordance with
Section 2.1.(d) above and Section 2.3(f) below.  

(b)Default Rate.  Immediately upon the occurrence and during the continuance of
an Event of Default, Obligations shall bear interest at a rate per annum which
is three percent (3.00%) above the Applicable Rate (the “Default Rate”), which
Default Rate may be deemed to commence as of the date of the occurrence of any
Event of Default at Bank’s sole discretion, unless Bank otherwise elects from
time to time in its sole discretion to impose a lesser increase.  Fees and
expenses which are required to be paid by Borrower pursuant to the Loan
Documents (including, without limitation, Bank Expenses) but are not paid when
due shall bear interest until paid at a rate equal to the highest rate at any
time applicable to the Obligations.  Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Bank. 

(c)Adjustment to Interest Rate.  Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the effective
date of any change to the Prime Rate and to the extent of any such change.  Each
determination by Bank of an interest rate shall be conclusive and binding for
all purposes, absent manifest error. 

(d)Computation; 360-Day Year.  In computing interest, the date of the making of
any Credit Extension shall be included and the date of payment shall be
excluded; provided, however, that if any Credit Extension is repaid on the same
day on which it is made, such day shall be included in computing interest on
such Credit Extension.  Interest shall be computed on the basis of a 360-day
year for the actual number of days elapsed. 

(e)Debit of Accounts.  Bank may debit any of Borrower’s Deposit Accounts
maintained with Bank (other than Deposit Accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of Borrower’s employees) for principal and interest payments or any other
amounts Borrower owes Bank when due or declared due in accordance with the terms
hereof.  These debits shall not constitute a set-off. 

(f)Interest Payment Date.  Unless otherwise provided herein, interest is payable
monthly in arrears on the Payment Date. 

(g)Borrower’s Loan Account.  Bank shall maintain a loan account (the “Loan
Account”) on its books for Borrower in which shall be recorded (i) the Term Loan
made on the Effective Date by Bank to Borrower pursuant to this Agreement, (ii)
all payments made by Borrower on the Term Loan, and (iii) all other appropriate
debits and credits as provided in this Agreement, including, without limitation,
all fees, charges, expenses and interest.  All entries in the Loan Account shall
be made in accordance with Bank’s customary accounting practices as in effect
from time to time.  Borrower promises to pay the amount reflected as owing by
Borrower under its Loan Account (absent manifest error) and all of its other
obligations hereunder as such amounts become due or are declared due pursuant to
the terms of this Agreement.  Notwithstanding the foregoing, the failure so to
record any such amount or any error in so recording any such amount shall not
limit or otherwise affect  

--------------------------------------------------------------------------------

-2-

--------------------------------------------------------------------------------



Borrower’s obligations under this Agreement or under the Term Loan Note to repay
the outstanding principal amount further evidenced thereby together with all
interest accruing thereon.

(h)Statements.  The Term Loan, and all other debits and credits provided for in
this Agreement, shall be evidenced by Borrower’s Loan Account.  Until such time
as Bank shall have rendered to Borrower written statements of account as
provided herein, the balance in the Loan Account, as set forth on Bank’s most
recent computer printout, shall be rebuttably presumptive evidence of the
amounts due and owing Bank by Borrower.  From time to time Bank shall render to
Borrower a statement setting forth the balance of the Loan Account, including
principal, interest, expenses and fees.  Each such statement shall be subject to
subsequent adjustment by Bank but shall, absent manifest errors or omissions, be
presumed correct and binding upon Borrower. 

2.4Fees.  Borrower shall pay to Bank: 

(a)[Intentionally Omitted]; 

(b)[Intentionally Omitted]; and 

(c)Bank Expenses.  All Bank Expenses (including reasonable attorneys’ fees and
expenses for documentation, negotiation and revision of, or amendments to, this
Agreement (and the other Loan Documents) and the closing of the transaction
contemplated hereby) incurred through and after the Effective Date, when due. 

2.5Yield Protection.  If, after the date of this Agreement, any Change in Law:
(a) subjects Bank to any tax, duty, charge or withholding on or from payments
due from Borrower (excluding franchise taxes and taxation of the net income or
receipts of Bank), or changes the basis of taxation (excluding with respect to
franchise taxes and taxation of the net income or receipts of Bank) of payments
to Bank in respect of its Credit Extensions or other amounts due it hereunder;
or (b) imposes, modifies, or increases or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, Bank; or
(c) imposes any other condition the result of which is to increase the cost to
Bank of making, funding or maintaining advances or reduces any amount receivable
by Bank in connection with advances, or requires Bank to make any payment
calculated by reference to the amount of advances held or interest received by
it, by an amount deemed material by Bank; or (d) affects the amount of capital
required or expected to be maintained by Bank or any corporation controlling
Bank and Bank determines the amount of capital required is increased by or based
upon the existence of this Agreement or its obligation to make Credit Extensions
hereunder, then, within five (5) Business Days of receipt of written demand as
provided below in this Section, Borrower agrees to pay Bank that portion of such
increased expense incurred (including any reduction in the rate of return on
capital to an amount below that which it could have achieved but for such law,
rule, regulation, policy, guideline or directive and after taking into account
Bank’s policies as to capital adequacy) or reduction in an amount received which
Bank reasonably determines is attributable to making, funding and maintaining
any Credit Extension.  Bank shall deliver a written statement to Borrower as to
the amount due, if any, under this Section that shall set forth in reasonable
detail the calculations upon which Bank determined such amount and shall be
final, conclusive and binding on Borrower in the absence of demonstrable error. 

2.6Payments. All payments (including prepayments) to be made by Borrower under
any Loan Document shall be made in immediately available funds in United States
Dollars, without setoff or counterclaim, before 3:00 p.m. Central time on the
date when due at Bank’s office at 231 South LaSalle Street, 3rd Floor, Chicago,
Illinois 60603, or at such other place as Bank directs in writing from time to
time, or, in Bank’s sole and absolute discretion, by appropriate debits to any
Deposit Account of Borrower (other than Deposit Accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of Borrower’s employees) maintained with Bank.  Payments of
principal and/or interest received after 3:00 p.m. Central time are considered
received at the opening of business on the next Business Day.  When a payment is
due on a day that is not a Business Day, the payment shall be due the next
Business Day, and additional fees or interest, as applicable, shall continue to
accrue until paid.  Borrower hereby irrevocably authorizes and instructs Bank to
direct debit any of Borrower’s operating accounts or other Deposit Accounts
(other than Deposit Accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees) with Bank for all principal, interest and other amounts owing under
this Agreement without any advance notice required to be furnished to Borrower
by Bank (and any other amounts that are permitted to be set off by Bank in
accordance with the terms hereof), due hereunder with respect to the Term Loan
and the other Obligations.  Bank will reflect any such debits in the monthly
statements furnished to Borrower in the ordinary course.  All payments by
Borrower under this Agreement shall be made free and clear of, and without
deduction for, any present or future income,  

--------------------------------------------------------------------------------

-3-

--------------------------------------------------------------------------------



excise, stamp or other taxes, fees, levies, duties, withholdings or other
charges of any nature whatsoever, now or hereafter imposed by any taxing
authority.

2.7Limitation on Charges.  It being the intent of the parties that the rate of
interest and all other charges to Borrower be lawful, if for any reason the
payment of a portion of the interest or other charges otherwise required to be
paid under this Agreement would exceed the limit which Bank may lawfully charge
Borrower, then the obligation to pay interest or other charges shall
automatically be reduced to such limit and, if any amounts in excess of such
limit shall have been paid, then such amounts shall at the sole option of Bank
either be credited to the principal amount of the Obligations or refunded to
Borrower (or any combination of the foregoing) so that under no circumstances
shall the interest or other charges required to be paid by Borrower hereunder
exceed the maximum rate allowed by applicable law, and Borrower shall not have
any action against Bank for any damages arising out of the payment or collection
of any such excess interest. 

2.8Mandatory Prepayments.  Upon receipt by Borrower of the proceeds of any asset
sale or disposition outside its normal course of business, Borrower shall make a
prepayment of the then outstanding principal amount of the Term Loan in an
amount equal to one hundred percent (100%) of the Net Cash Proceeds of such
asset sale or disposition.  Notwithstanding the foregoing and provided no
Default or Event of Default has occurred and is continuing, such prepayment
shall not be required to the extent Borrower reinvests the Net Cash Proceeds of
such disposition, or a material portion thereof, in assets of a kind then used
or usable in the business of Borrower and in which Bank has a first priority
perfected Lien, within thirty (30) days after the date of such disposition or
enters into a binding commitment thereof within such period and subsequently
makes such reinvestment within ninety (90) days of Borrower entering into such
binding commitment, provided until such date of reinvestment, either a fully
executed Control Agreement shall be delivered to Bank with respect to such Net
Cash Proceeds or such Net Cash Proceeds shall be deposited into a Deposit
Account over which Bank has a first priority perfected Lien. 

3CONDITIONS OF LOANS 

3.1Conditions Precedent to Credit Extension.  Bank’s obligation to make the
Credit Extension and fund the Term Loan is subject to the condition precedent
that Bank shall have received, in form and substance reasonably satisfactory to
Bank, such documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate, including, without limitation: 

(a)the representations and warranties in this Agreement and the other Loan
Documents shall be true, correct, and complete on the Funding Date of the Credit
Extension, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension; 

(b)in Bank’s reasonable discretion, there has not been any Material Adverse
Change; 

(c)duly executed original signatures of Borrower (and any other applicable
Person) to this Agreement, the Term Loan Note and all other Loan Documents (not
otherwise specifically identified below in this Section); 

(d)Borrower’s Operating Documents (certified by a Responsible Officer) and a
long form good standing certificate of Borrower certified by the Secretary of
State of the State of Nevada as of a date no earlier than thirty (30) days prior
to the Effective Date;  

(e)certificates of good standing and foreign qualification of Borrower (for the
States of Nevada and Illinois), certified by the applicable Secretary of State
as of a date no earlier than thirty (30) days prior to the Effective Date; 

(f)a notice of borrowing and disbursement request duly signed by Borrower; 

(g)one or more subordination agreements in form and substance reasonably
satisfactory to Bank with respect to all Subordinated Debt existing as of the
Effective Date, if any;  

(h)certified copies, dated as of a recent date, of UCC tax, lien, judgment,
bankruptcy and pending suit searches, in all jurisdictions as Bank shall
reasonably request, and Lien searches on Borrower from the U.S. Patent and
Trademark Office and U.S. Copyright Office, in each case accompanied by written
evidence  

--------------------------------------------------------------------------------

-4-

--------------------------------------------------------------------------------



(including any UCC termination statements) that the Liens indicated in any such
UCC search results either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released,
including any payoff letter required in connection therewith;

(i)the Perfection Certificate of Borrower, together with the duly executed
original signature thereto; 

(j)evidence satisfactory to Bank that the insurance policies required by Section
6.5 are in full force and effect, together with appropriate evidence showing
lender loss payable and additional insured clauses (together with endorsements
in favor of Bank); 

(k)certified copy of resolutions of Borrower’s Board and, if applicable,
shareholders regarding this Agreement, the other Loan Documents, the Belly
Purchase Agreement and the transactions contemplated hereby and thereby; 

(l)UCC financing statement naming Borrower as debtor and Bank as secured party
in each jurisdiction reasonably required by Bank; 

(m)payment of the fees and Bank Expenses then due as specified in Section 2.4; 

(n)the Belly Purchase shall have been consummated (or shall be consummated
substantially simultaneously with Bank’s funding of the Term Loan) in accordance
with the terms of the Belly Purchase Documents and in compliance with applicable
law, and Bank shall have received true, complete and correct certified copies of
the Belly Purchase Agreement and all other Belly Purchase Documents.  The
representations and warranties in the Belly Purchase Documents of Borrower and,
to the knowledge of Borrower, each other Person party thereto shall be true and
correct (except to the extent such representations and warranties expressly
refer to a specific date, in which case they shall be true and correct as of
such date);  

(o)Bank shall have received from Borrower, at the written direction of Belly, or
shall receive substantially simultaneously, out of the consideration payable in
the Belly Purchase, Three Million Dollars ($3,000,000) in immediately available
funds and without deduction or offset of any kind, which funds shall have been
applied to reduce the outstanding balance in Belly’s loan account with Bank
(Account No. [_______]); and 

(p)such other documents, schedules and certificates as Bank may reasonably
request. 

In addition, Bank shall be satisfied with the results of all of its legal, tax
and regulatory due diligence on Borrower and its Affiliates.

3.2Covenant to Deliver. Borrower agrees to deliver to Bank each item required to
be delivered to Bank under this Agreement as a condition precedent to any Credit
Extension.  Borrower expressly agrees that a Credit Extension made prior to the
receipt by Bank of any such item shall not constitute a waiver by Bank of
Borrower’s obligation to deliver such item, and the making of any Credit
Extension in the absence of a required item shall be in Bank’s sole discretion. 

4CREATION OF SECURITY INTEREST   

4.1Grant of Security Interest.  Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations when due or declared
due pursuant hereto, a continuing security interest in, and pledges and
collaterally assigns to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof. 

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into one or more Treasury Management Agreements with Bank.  Regardless of
the terms of any Treasury Management Agreement, Borrower agrees that any amounts
Borrower owes Bank thereunder shall be deemed to be Obligations hereunder and
that it is the intent of Borrower and Bank to have all such Obligations secured
by the first priority perfected security interest in the Collateral granted
herein (subject only to Permitted Liens).

Bank’s Lien in the Collateral shall continue until (i) the Obligations (other
than inchoate indemnity or reimbursement obligations or other obligations which,
by their terms, survive termination of this Agreement) are

--------------------------------------------------------------------------------

-5-

--------------------------------------------------------------------------------



paid and satisfied in cash in full, and (ii) the Bank’s commitment to extend any
Credit Extensions as provided hereunder is terminated.  Upon such termination
and from time to time reasonably thereafter, Bank will, at Borrower’s sole cost
and expense, execute and deliver such documents as reasonably requested by
Borrower solely to evidence the termination and release of its security interest
in the Collateral.  In the event (a) all Obligations (other than inchoate
indemnity or reimbursement obligations or other obligations which, by their
terms, survive termination of this Agreement), except for Treasury Management
Services, are satisfied in cash in full, and (b) this Agreement is terminated
(other than provisions herein that survive any such termination), Bank shall
terminate the security interest granted herein upon Borrower providing cash
collateral acceptable to Bank in its good faith business judgment for Treasury
Management Services, if any.

4.2Preservation of Collateral and Perfection of Security Interests Therein.
 Borrower agrees that it shall execute and deliver to Bank, concurrently with
the execution of this Agreement, and at any time or times hereafter at the
reasonable request of Bank instruments and documents as Bank may reasonably
request, in a form reasonably satisfactory to Bank, to perfect and keep
perfected the Bank’s Lien in the Collateral or to otherwise protect and preserve
the Collateral and Bank’s Liens therein (including, without limitation, if and
as applicable, financing statements, and Borrower shall pay the cost of filing
or recording the same in all public offices deemed necessary by Bank).  Bank is
authorized to file such financing statements as Bank reasonably deems necessary.
 Borrower shall make appropriate entries upon its financial statements
disclosing Bank’s first position priority Lien in the Collateral (subject only
to Permitted Liens). 

4.3Priority of Security Interest.  Borrower represents, warrants, and covenants
that the security interest granted herein to Bank is and shall at all times
continue to be a first priority perfected security interest in the Collateral
(subject only to Permitted Liens that expressly have superior priority to Bank’s
Lien under this Agreement, if any).  If Borrower shall acquire a Commercial Tort
Claim (as defined in the Code), Borrower shall promptly notify Bank in a writing
signed by Borrower of the general details thereof and grant to Bank in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to Bank. 

4.4Authorization to File Financing Statements.  Borrower hereby authorizes Bank
to file UCC financing statements (and UCC amendment and continuation
statements), without notice to Borrower, with all appropriate jurisdictions to
perfect or protect Bank’s interest or rights hereunder, including a notice that
any disposition of the Collateral, by either Borrower or any other Person, shall
be deemed to violate the rights of Bank under the Code.  Such financing
statements shall describe the Collateral as is set forth on Exhibit A attached
hereto. 

5REPRESENTATIONS AND WARRANTIES 

Borrower represents and warrants to Bank until payment in full in cash of all
outstanding Obligations and this Agreement no longer remains in effect, as
follows:

5.1Due Organization, Authorization; Power and Authority; Enforceability.  (a)
Borrower is a corporation in good standing and duly existing under the laws of
the State of Nevada and is qualified and licensed to do business and is in good
standing in any other jurisdiction in which the conduct of its business or
ownership of property requires that they be qualified except where the failure
to do so would not reasonably be expected to have or cause a Material Adverse
Effect.  In connection with this Agreement, Borrower has delivered to Bank a
completed certificate signed by Borrower, entitled “Perfection Certificate” (the
“Perfection Certificate”).  Borrower’s exact legal name is that indicated on the
Perfection Certificate and on the signature page hereof.  Borrower is an
organization of the type and is organized in the jurisdiction set forth in the
Perfection Certificate.  The Perfection Certificate accurately sets forth
Borrower’s organizational identification number or accurately states that
Borrower has none.  The Perfection Certificate accurately sets forth Borrower’s
place of business, or, if more than one, its chief executive office as well as
Borrower’s mailing address (if different than its chief executive office).
 Except as set forth in the Perfection Certificate, Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction.  All other information set forth on the Perfection
Certificate pertaining to Borrower and each of its Subsidiaries is accurate and
complete (it being understood and agreed that Borrower may from time to time
update certain information in the Perfection Certificate after the Effective
Date in writing to the extent permitted by one or more specific provisions in
this Agreement).  If Borrower is not now a Registered Organization but later
becomes one, Borrower shall promptly notify Bank of such occurrence and provide
Bank with Borrower’s organizational identification number.  As of the Effective
Date, Borrower has no Subsidiaries.  On the Effective Date, the capitalization
of Borrower is as set forth on Schedule 5.1 attached hereto. 

--------------------------------------------------------------------------------

-6-

--------------------------------------------------------------------------------



(b)  The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized and are within Borrower’s
corporate powers, and do not (i) conflict with any of Borrower’s Operating
Documents, (ii) contravene, conflict with, constitute a default under or violate
any material Requirement of Law, (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which Borrower or any of its Subsidiaries or any
of their property or assets may be bound or affected which would reasonably be
expected to result in material liability to Borrower, (iv) require any action
by, filing, registration, or qualification with, or Governmental Approval from,
any Governmental Authority (except such Governmental Approvals which have
already been obtained and are in full force and effect), or (v) constitute an
event of default under any material agreement by which Borrower is bound.
 Borrower is not in default under any agreement to which it is a party or by
which it is bound in which the default would reasonably be expected to have a
Material Adverse Effect.

(c)  This Agreement and all of the other Loan Documents to which Borrower is a
party are the legal, valid and binding obligations of Borrower and are
enforceable against Borrower in accordance with their respective terms, subject
to bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditor’s rights and remedies generally.

5.2Collateral.  (a)  Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no Deposit Accounts other than the Deposit Accounts maintained with Bank or
the Deposit Accounts described in the Perfection Certificate delivered to Bank
in connection herewith.  The Accounts are bona fide, existing obligations of the
Account Debtors.  The Collateral is not in the possession of any third party
bailee (such as a warehouse) except as otherwise provided in the Perfection
Certificate or subject to a landlord agreement or bailee agreement as required
pursuant to Section 6.14 or Section 7.2, as applicable.  None of the components
of the Collateral shall be maintained at locations other than as provided in the
Perfection Certificate or as permitted pursuant to Section 7.2.  All Inventory
is of good and marketable quality, free from defects, in all material respects. 

(b)  Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (i) non-exclusive licenses granted to its customers
in the ordinary course of business, (ii) over-the-counter software that is
commercially available to the public, and (iii) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  No part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business has been judged invalid or unenforceable, in
whole or in part.  To the best of Borrower’s knowledge, no claim has been made
to Borrower in writing that any part of the Intellectual Property material to
Borrower’s business violates the rights of any third party (whether for
infringement or otherwise) except to the extent such claim would not reasonably
be expected to have a Material Adverse Effect.  Except as noted on the
Perfection Certificate, to Borrower’s knowledge Borrower is not a party to, nor
is it bound by, any Restricted License.

5.3Accounts Receivable.  For all Accounts, all statements made and all unpaid
balances appearing in all invoices, instruments and other documents evidencing
such Accounts are and shall be true and correct and all such invoices,
instruments and other documents, and all of Borrower's Books are genuine and in
all respects what they purport to be.  Following the occurrence and during the
continuation of an Event of Default, Bank may notify any Account Debtor owing
Borrower money of Bank’s security interest in such funds and verify the amount
of such Account.  All sales and other transactions underlying or giving rise to
each Account shall comply in all material respects with all applicable laws and
governmental rules and regulations.  Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor.  To Borrower’s knowledge,
all (i) signatures and endorsements from third parties on all documents,
instruments, and agreements relating to Accounts are genuine, and (ii) all such
documents, instruments and agreements are legally enforceable in accordance with
their terms against such third parties. 

5.4Litigation.  There are no actions or proceedings pending or, to the knowledge
of the Responsible Officers, threatened in writing by or against Borrower or any
of its Subsidiaries involving more than, individually or in the aggregate, One
Hundred Thousand Dollars ($100,000).  There is no litigation and are no actions,
claims, suits or proceedings pending or, to Borrower’s knowledge, threatened
that would prevent or seek to prevent consummation of the financing arrangements
contemplated pursuant to this Agreement or the other Loan Documents. 

5.5Financial Statements; Financial Condition.  All financial statements for
Borrower and any of its Subsidiaries delivered to Bank fairly present in all
material respects Borrower’s financial condition and Borrower’s  

--------------------------------------------------------------------------------

-7-

--------------------------------------------------------------------------------



results of operations.  There has not been any material deterioration in
Borrower’s financial condition since the date of the most recent financial
statements submitted to Bank by Borrower.

5.6Solvency.  To Borrower’s knowledge, the fair salable value of Borrower’s
enterprise exceeds the fair value of its liabilities; Borrower is not left with
unreasonably small capital after the transactions in this Agreement; and
Borrower is able to pay its debts (including trade debts) as they mature. 

5.7Regulatory Compliance.  Borrower is not an “investment company” or a company
“controlled” by an “investment company” under the Investment Company Act of
1940, as amended.  Borrower is not engaged as one of its important activities in
extending credit for margin stock (under Regulations X, T and U of the Federal
Reserve Board of Governors).  Borrower has complied in all material respects
with the Federal Fair Labor Standards Act.  Borrower has not violated any laws,
ordinances or rules (including, without limitation, Environmental Laws), the
violation of which would reasonably be expected to have a Material Adverse
Effect.  None of Borrower’s or any of its Subsidiaries’ properties or assets has
been used by Borrower or any Subsidiary in disposing, producing, storing,
treating, or transporting any hazardous substance other than legally.  Borrower
and each of its Subsidiaries have obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all Government Authorities that are necessary to continue their respective
businesses as currently conducted, to the extent the failure to do so would
reasonably be expected to cause a Material Adverse Effect. 

5.8Subsidiaries; Investments.  Borrower does not own any stock, partnership
interest or other equity securities of any Person except for Permitted
Investments. 

5.9Tax Returns and Payments; Pension Contributions.  Borrower has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower.  Borrower may defer payment of any contested taxes, provided that
Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted, (b)
notifies Bank in writing of the commencement of, and any material development
in, the proceedings, (c) posts bonds or takes any other steps required to
prevent the governmental authority levying such contested taxes from obtaining a
Lien upon any of the Collateral that is other than a Permitted Lien.  Borrower
is unaware of any claims or adjustments proposed for any of Borrower's prior tax
years which would reasonably be expected to result in additional taxes becoming
due and payable by Borrower.  Borrower has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and Borrower has not withdrawn from participation
in, and has not permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which would
reasonably be expected to result in any liability of Borrower, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental agency. 

5.10PATRIOT Act; FCPA; Absence of Enemy Status.  Borrower is not identified in
any OFAC List.  Borrower and each of its Affiliates are in compliance with
(a) the Trading with the Enemy Act, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (b) the PATRIOT Act and (c) other federal or state laws
relating to “know your customer” and anti-money laundering rules and
regulations.  No part of the proceeds of any Credit Extension will be used
directly or indirectly for any payments to any government official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.  Borrower is not an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act (50 U.S.C. App. §§ 1 et seq.), as amended.  Borrower is not
in violation of, nor will the use of any Credit Extension violate, the Trading
with the Enemy Act, as amended, or any executive orders, proclamations or
regulations issued pursuant thereto, including, without limitation, regulations
administered by the Office of Foreign Asset Control of the Department of the
Treasury (31 C.F.R. Subtitle B, Chapter V). 

5.11[Intentionally Omitted].   

5.12Full Disclosure.  No representation, warranty or other statement of Borrower
in any certificate or statement given to Bank, as of the date such
representation, warranty, or other statement was made, taken together with all
such certificates and statements given to Bank, contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements contained in such certificates or statements not misleading in light
of the circumstances in which they were made (it being recognized by Bank that
the projections and forecasts  

--------------------------------------------------------------------------------

-8-

--------------------------------------------------------------------------------



provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected or forecasted
results).

5.13Environmental Matters.  Borrower has complied with Environmental Laws
regarding transfer, construction on and operation of its business and property,
except to the extent any such non-compliance could not reasonably be expected to
result in a Material Adverse Effect.  As of the Effective Date, Borrower has not
received any written information request, notice of potential responsibility,
notice of violation or deficiency, order, complaint, investigation, letters or
other communication, to Borrower or any officer thereof, from the United States
Environmental Protection Agency or other federal, state or local agency or
authority, or any other Person, public or private, concerning any intentional or
unintentional act or omission which involves an actual or alleged violation of
Environmental Law. 

5.14ERISA Matters.  Borrower maintains no employee pension plan, retirement plan
or similar plan to which Title IV of ERISA applies. 

5.15Definition of “Knowledge.”  For purposes of the Loan Documents, whenever a
representation or warranty is made to Borrower’s knowledge or awareness, to the
“best of” Borrower’s knowledge, or with a similar qualification, knowledge or
awareness means the actual knowledge of the Responsible Officers after
reasonable investigation. 

6AFFIRMATIVE COVENANTS 

Borrower covenants that, until payment in full in cash of all outstanding
Obligations and this Agreement no longer remains in effect, it shall:

6.1Government Compliance.  Maintain its and all its Subsidiaries’ corporate or
limited liability company (as applicable) legal existence and good standing in
their respective jurisdictions of formation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a Material Adverse Effect.  Borrower shall comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject
(including, without limitation, Environmental Laws and ERISA), noncompliance
with which would have a Material Adverse Effect. 

6.2Financial Statements, Reports, Certificates.  Deliver to Bank (all reports
and financial statements shall be in form and substance reasonably satisfactory
to Bank): 

(a)[Intentionally Omitted].   

(b)[Intentionally Omitted].   

(c)Quarterly Financial Statements.  As soon as available, but no later than
forty five (45) days after the last day of each fiscal quarter of Borrower, a
company prepared consolidated balance sheet and income statement and statement
of cash flows covering Borrower’s consolidated operations for such fiscal
quarter certified by a Responsible Officer and in form and scope acceptable to
Bank (the “Quarterly Financial Statements”);  

(d)Quarterly Compliance Certificate.  Within forty five (45) days after the last
day of each fiscal quarter of Borrower and together with the Quarterly Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such fiscal quarter, Borrower was in
full compliance with all of the terms and conditions of this Agreement, and
setting forth calculations of EBITDA and, if applicable, showing compliance with
the financial covenant set forth in this Agreement and such other information as
Bank shall reasonably request, substantially in the form attached hereto as
Exhibit B; 

(e)Annual Audited Financial Statements.  As soon as available, but no later than
one hundred eighty (180) days after the last day of Borrower’s fiscal year,
audited consolidated financial statements of Borrower prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from an independent certified public accounting firm acceptable to
Bank in its reasonable discretion (and in form and scope reasonably acceptable
to Bank); 

--------------------------------------------------------------------------------

-9-

--------------------------------------------------------------------------------



(f)Certain Other Statements/Notices.  Within five (5) days of delivery, copies
of all statements, reports and notices sent or made available to all of
Borrower’s security holders or to all of the holders of Subordinated Debt; 

(g)SEC Filings.  Within five (5) days of filing, copies of all periodic and
other reports, proxy statements and other materials filed by Parent with the
SEC, any Governmental Authority succeeding to any or all of the functions of the
SEC or with any national securities exchange, or distributed to Parent’s
shareholders.  Documents required to be delivered pursuant to the terms hereof
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Parent posts such documents, or
provides a link thereto, on Parent’s website on the Internet at Parent’s website
address; 

(h)Legal Action Notice.  A prompt report of any legal actions pending or
threatened in writing against Borrower or any of its Subsidiaries that would
reasonably be expected to result in damages or costs to Borrower or any of its
Subsidiaries of, individually or in the aggregate, One Hundred Thousand Dollars
($100,000) or more; 

(i)Annual Budget; Other Board-Approved Projections.  An annual budget approved
by Borrower’s Board as soon as available but not later than thirty (30) days
prior to the start of each fiscal year of Borrower in a form reasonably
acceptable to Bank;   

(j)Company Registration.  If Parent or Borrower proposes to register any of its
securities under the Securities Act of 1933 (as amended and together with the
rules and regulations promulgated thereunder) in connection with the public
offering of such securities solely for cash, the Borrower shall, at such time,
promptly give Bank notice of such registration; 

(k)Notice of Material Adverse Change or Default.  (a) Promptly (but in no event
later than within two (2) days of a Responsible Officer learning of the
occurrence of any of the following) provide Bank with written notice thereof
which describes the same and the steps being taken by Borrower with respect
thereto: (i) the occurrence of a Default or an Event of Default, or (ii) any
Material Adverse Change; 

(l)Affiliate Transactions.  Upon Bank’s request from time to time, a reasonably
detailed description of each transaction valued in excess of Twenty-Five
Thousand Dollars ($25,000) between Borrower and any of its Affiliates during the
time period reasonably requested by Bank, which shall include, without
limitation, the amount of money either paid or received, as applicable, by
Borrower in such transactions; 

(m)Tax Returns.  If applicable and promptly upon Bank’s request, when actually
filed, copies of the annual federal and state income tax returns of Borrower for
the immediately preceding year or any extension request for the filing thereof
and, if requested by Bank, copies of all reports filed with any federal, state
or local Governmental Authority; 

(n)Ownership.  As soon as available (but in no event later than within
forty-five (45) days of any such change), a new Schedule 5.1 identifying in
reasonable detail any material change to the ownership or capitalization of
Borrower; 

(o)Commercial Tort Claims. If Borrower shall at any time hereafter acquire a
Commercial Tort Claim (as defined in the Code) with an amount in controversy
that exceeds Twenty-Five Thousand Dollars ($25,000), individually or in the
aggregate, Borrower shall promptly (and in any event within five (5) days)
notify Bank of same in a writing signed by Borrower (describing such claim in
reasonable detail) and grant to Bank in such writing (at the sole cost and
expense of Borrower) a continuing, first-priority security interest therein and
in the proceeds thereof (subject only to Permitted Liens), with such writing to
be in form and substance satisfactory to Bank in its reasonable determination;
and 

(p)Other Information.  Such other information, reports, sales projections,
budgets and operating plans reasonably requested by Bank (which all must be in
form and scope reasonably acceptable to Bank). 

6.3Equipment; Returns.  Use commercially reasonable efforts to keep all
Equipment in good and marketable condition (ordinary wear and tear and casualty
damage, and as permitted by Section 7.1 hereof, excepted), free from material
defects.  

--------------------------------------------------------------------------------

-10-

--------------------------------------------------------------------------------



6.4Taxes; Pensions.  Timely file, and require each of its Subsidiaries to timely
file, all required tax returns and reports and timely pay, and require each of
its Subsidiaries to timely pay, all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower and each of its
Subsidiaries, except for deferred payment of any taxes contested pursuant to the
terms of Section 5.9, and shall deliver to Bank, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms. 

6.5Insurance.  Keep its business and the Collateral insured for risks and in
amounts customary for companies in Borrower’s industry and location and as Bank
may reasonably request.  Insurance policies shall be in a form, with companies,
and in amounts that are satisfactory to Bank.  All property policies shall have
a lender’s loss payable endorsement showing Bank as lender loss payee and waive
subrogation against Bank and shall provide that the insurer must give Bank at
least thirty (30) days’ notice before canceling, amending, or declining to renew
its policy.  All liability policies shall show, or have endorsements showing,
Bank as an additional insured, and all such policies (or the loss payable and
additional insured endorsements) shall provide that the insurer shall give Bank
at least thirty (30) days’ notice before canceling, amending, or declining to
renew its policy.  At Bank’s request, Borrower shall deliver certified copies of
policies and evidence of all premium payments.  Proceeds payable under any
policy shall, at Bank’s option, be payable to Bank on account of the
Obligations.  If Borrower fails to obtain insurance as required under this
Section 6.5 or to pay any amount or furnish any required proof of payment to
third persons and Bank, Bank may make all or part of such payment or obtain such
insurance policies required in this Section 6.5, and take any action under the
policies Bank deems prudent. 

UNLESS BORROWER PROVIDES BANK WITH EVIDENCE OF THE INSURANCE COVERAGE REQUIRED
BY THIS AGREEMENT, BANK MAY PURCHASE INSURANCE AT BORROWER’S EXPENSE REASONABLY
NECESSARY TO PROTECT BANK’S INTERESTS IN THE COLLATERAL.  THIS INSURANCE MAY,
BUT NEED NOT, PROTECT THE INTERESTS OF BORROWER IN THE COLLATERAL.  THE COVERAGE
PURCHASED BY BANK MAY NOT PAY ANY CLAIMS THAT BANK MAKES OR ANY CLAIM THAT IS
MADE AGAINST BANK IN CONNECTION WITH THE COLLATERAL.  BORROWER MAY LATER CANCEL
ANY SUCH INSURANCE PURCHASED BY BANK, BUT ONLY AFTER PROVIDING BANK WITH
EVIDENCE THAT BORROWER HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.  IF
BANK PURCHASES INSURANCE FOR THE COLLATERAL, BORROWER WILL BE RESPONSIBLE FOR
THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT BANK
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE.  THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE OBLIGATIONS SECURED HEREBY.  THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF INSURANCE BORROWER MAY BE ABLE TO OBTAIN
ON ITS OWN.

6.6[Intentionally Omitted]. 

6.7Financial Covenant.  Maintain at all times, calculated on a consolidated
basis with respect to Borrower and its Subsidiaries: 

(a)Minimum Fixed Charge Coverage Ratio.  A Fixed Charge Coverage Ratio not less
than the amount indicated for such period of determination as identified on the
following chart: 

 

Period of Determination

Minimum Fixed Charge Coverage Ratio for Such Period

The three (3) month period ending June 30, 2019

1.20 to 1.00

The six (6) month period ending September 30, 2019

1.20 to 1.00

The nine (9) month period ending December 31, 2019

1.20 to 1.00

The twelve (12) month period ending March 31, 2019, and as of the last day of
each fiscal quarter thereafter on a trailing twelve (12) month basis

1.20 to 1.00

--------------------------------------------------------------------------------

-11-

--------------------------------------------------------------------------------



6.8Protection of Intellectual Property Rights.   

(a)(i) Protect, defend and maintain the validity and enforceability of its
material Intellectual Property to the extent Borrower determines that such
protection, defense and/or maintenance is in its best interests, (ii) promptly
advise Bank in writing of material infringements of its Intellectual Property of
which Borrower becomes aware, and (iii) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Bank’s prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed).   

(b)Use commercially reasonable efforts to provide written notice to Bank five
(5) Business Days prior to entering into or becoming bound by any Restricted
License (other than over-the-counter software that is commercially available to
the public).  Subject to the terms of Exhibit A attached hereto, Borrower shall
use commercially reasonable efforts to take such steps as Bank reasonably
requests to obtain the consent of, or waiver by, any Person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Bank to have a security interest in it that might otherwise be restricted or
prohibited by law or by the terms of any such Restricted License, whether now
existing or entered into in the future, and (ii) Bank to have the ability in the
event of a liquidation of any Collateral to dispose of such Collateral in
accordance with Bank’s rights and remedies under this Agreement and the other
Loan Documents. 

6.9Litigation Cooperation.  Without limitation of Section 6.10, from the date
hereof and continuing through the termination of this Agreement, make available
to Bank, without expense to Bank, Borrower and its officers, employees and
agents and Borrower's books and records, to the extent that Bank may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Bank with respect to any Collateral or relating to
Borrower. 

6.10Access to Collateral; Books and Records.   

(a)Allow Bank, or its agents or designees, at reasonable times, on reasonable
prior notice (provided no notice of any kind is required if an Event of Default
has occurred and is continuing), to visit Borrower’s place of business (or any
other place where the Collateral is kept or located), inspect the Collateral,
conduct a field audit, collateral audit and analysis of Borrower’s Accounts,
Inventory and make such other verification concerning the Collateral as Bank may
consider reasonable under the circumstances, and inspect, examine, audit and
copy Borrower’s Books.  Such inspections or audits shall be conducted no more
often than once every twelve (12) months unless an Event of Default has occurred
and is continuing (and then as frequently as requested by Bank.   

(b)Borrower agrees to and shall pay on demand of Bank all reasonable costs,
expenses and fees incurred by Bank in connection with this Section 6.10, and all
such amounts shall (x) accrue interest payable to Bank at the Default Rate from
two (2) Business Days after Bank’s demand thereof until paid in full in cash,
(y) be added to the Obligations, and (z) be secured by the Collateral. 

6.11Use of Proceeds.  Borrower shall use the proceeds of the Credit Extensions
solely to pay a portion of the consideration payable under the Belly Purchase
Agreement in connection with the Belly Purchase and not for personal, family,
household, agricultural or other purposes. 

6.12Meetings.  Borrower shall use commercially reasonable efforts to make its
senior management available to meet with (and cooperate in good faith with) Bank
upon its reasonable request from time to time at Borrower’s principle place of
business or as otherwise mutually agreed in order to evaluate structure
relevancy and review financial performance, financial covenant(s) and other
material changes to the business and operations of Borrower. 

6.13Post-Closing Delivery of Landlord Waiver.  Borrower shall deliver, in form
and substance satisfactory to Bank, within ninety (90) days of the Effective
Date, a landlord’s waiver for Borrower’s leased location at 55 N. Arizona Place,
# 310, Chandler, AZ 85225 in favor of Bank by the landlord thereof, together
with the duly executed original signatures thereto (together with a copy of the
applicable real estate lease, as amended). 

6.14Further Assurances.  Promptly execute any further instruments or documents
and take such further action as Bank reasonably requests to perfect or continue
Bank’s Lien in the Collateral or to otherwise more fully effect the purposes of
this Agreement and the other Loan Documents. 

--------------------------------------------------------------------------------

-12-

--------------------------------------------------------------------------------



7NEGATIVE COVENANTS 

Borrower shall not, until payment in full in cash of all outstanding Obligations
and this Agreement no longer remains in effect, do any of the following without
Bank’s prior written consent:

7.1Dispositions.  Convey, sell, lease, transfer, assign, or otherwise dispose of
(collectively, “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business, assets or property, except for Transfers: (a) of
Inventory in the ordinary course of business; (b) of Equipment which is
worn-out, obsolete or no longer used or useful in the ordinary course of
business; (c) in connection with Permitted Liens and Permitted Investments;
(d) of non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business; and (e) involving assets valued
at less than One Hundred Thousand Dollars ($100,000) in the applicable
transaction. 

7.2Changes in Business, Ownership, or Business Locations.  (a) Engage in or
permit any of its Subsidiaries to engage in any material business other than the
businesses currently engaged in by Borrower and such Subsidiary, as applicable,
or reasonably related thereto; (b) take any action to liquidate, wind up or
dissolve or otherwise cease to conduct business in the ordinary course
consistent with Borrower’s past practice; (c)  enter into any transaction or
series of related transactions in which the equity holders of Borrower who were
not equity holders immediately prior to the first such transaction own more than
forty-nine and nine-tenths of one percent (49.9%) of the voting equity interests
of Borrower immediately after giving effect to such transaction or related
series of such transactions; (d) change its fiscal year; or (e) form or
establish any Subsidiary except to the extent Borrower has provided at least
fifteen (15) days’ prior notice to Bank of the creation of any such Subsidiary;
provided, however, that Borrower and such Subsidiary shall promptly execute and
deliver all joinders, amendments, consents, promissory notes, and such other
agreements, documents, certificates and instruments reasonably requested by Bank
to cause such Subsidiary to become a Borrower, or guarantor of the Obligations,
hereunder. 

Borrower shall not, without at least thirty (30) days’ prior written notice to
Bank: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Twenty-Five Thousand Dollars ($25,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If any office or business
location, including any warehouse, that contains assets or property of Borrower
valued, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000), and Bank and the applicable landlord are not already parties
to a landlord agreement governing both the Collateral and the location to which
Borrower intends to store such Collateral, then Borrower will use commercially
reasonable efforts to cause such landlord to execute and deliver a landlord
agreement in form and substance satisfactory to Bank in its reasonable
discretion.  If Borrower intends to deliver any portion of the Collateral
valued, individually or in the aggregate, in excess of Twenty-Five Thousand
Dollars ($25,000) to a bailee, and Bank and such bailee are not already parties
to a bailee agreement governing both the Collateral and the location to which
Borrower intends to deliver the Collateral, then Borrower will use commercially
reasonable efforts to cause such bailee to execute and deliver a bailee
agreement in form and substance satisfactory to Bank in its reasonable
discretion.

7.3Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or equity interests, assets or property of another Person.  A
Subsidiary may merge or consolidate into another Subsidiary (as long as such
Subsidiary is bound to the terms hereof as a Borrower) or into Borrower. 

7.4Indebtedness.  (a) Create, incur, assume, guaranty, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness, or (b) prepay any Indebtedness or take any actions that impose on
Borrower an obligation to prepay any Indebtedness except Indebtedness due or
owing to Bank or in accordance with any applicable subordination agreement. 

7.5Encumbrance.  Create, incur, allow, assume or suffer any Lien on any of its
assets or property, or assign or convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
security interest granted herein, or enter into any agreement, document,
instrument or other arrangement (except with or in favor of Bank) with any
Person which directly or indirectly prohibits or has the effect of prohibiting
Borrower or any Subsidiary  

--------------------------------------------------------------------------------

-13-

--------------------------------------------------------------------------------



from assigning, mortgaging, pledging, granting a security interest in or upon,
or encumbering any of Borrower’s or any Subsidiary’s Intellectual Property,
except as is otherwise permitted in Section 7.1 and the definition of “Permitted
Liens” herein.  Any reference in any of the Loan Documents to a Permitted Lien
is not intended to subordinate or postpone, and shall not be interpreted as
subordinating or postponing, or as any agreement to subordinate or postpone, any
Lien created by any of the Loan Documents to any Permitted Lien.

7.6[Intentionally Omitted].   

7.7Distributions; Investments.  (a) Pay any dividends or make any distribution
or payment on account of, or redeem, retire or purchase, any capital equity
interests (other than (i) distributions or dividends consisting solely of
Borrower’s capital equity interests that do not violate Section 7.2 hereof),
and/or (ii), so long as no Event of Default has then occurred and is continuing
or shall result therefrom, redemptions under founder, restricted equity and/or
incentive equity documents that have been approved by the Borrower’s board of
directors so long as the redemption price is no higher than the lower of cost
and fair market value); or (b) directly or indirectly make any Investment other
than Permitted Investments, or permit any of its Subsidiaries to do so. 

7.8Transactions with Affiliates.  Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower, except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person. 

7.9Subordinated Debt.  (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt which would increase the
amount thereof or adversely affect the subordination thereof to Obligations owed
to Bank. 

7.10Negative Pledge on Intellectual Property.  Notwithstanding anything to the
contrary contained herein, create, incur, allow, assume or suffer any Lien on,
or sell, transfer or assign, any of its Intellectual Property (other than, if at
any time applicable, in favor of Bank or in connection with an applicable
license in accordance with Borrower’s ordinary course of business). 

7.11Compliance.  Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; cause or permit to occur an unfunded pension fund obligation and
liability with respect to a plan subject to Title IV of ERISA to the extent such
unfunded pension fund obligation and liability would reasonably be expected to
result in taxes, penalties and other liability to Borrower or any ERISA
Affiliate of Borrower which, in the aggregate, would have or would reasonably be
likely to have a Material Adverse Effect; permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other foreign, federal, state or
local law, rule or regulation, if the violation would reasonably be expected to
have a Material Adverse Effect, or permit any of its Subsidiaries to do so;
withdraw or permit any Subsidiary to withdraw from participation in, permit
partial or complete termination of, or permit the occurrence of any other event
with respect to, any present pension, profit sharing and deferred compensation
plan which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency. 

7.12Belly Purchase Documents.  Without the prior written consent of Bank (a)
enter into or consent to any modification or alteration of the Belly Purchase
Agreement or any other Belly Purchase Document or otherwise amend, modify,
cancel or supplement in any respect any provisions of any Bell Purchase
Documents in any way adverse to the interests of Bank under the Loan Documents
or (b) fail to comply with its obligations and liabilities under the Belly
Purchase Documents in any material respect. 

8EVENTS OF DEFAULT 

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

--------------------------------------------------------------------------------

-14-

--------------------------------------------------------------------------------



8.1Payment Default.  Borrower fails to (a) make any payment of principal or
interest with respect to any Credit Extension on its due date, or (b) pay any
other Obligations within three (3) Business Day of its due date (which three (3)
Business Day cure period shall not apply to payments due on the Term Loan
Maturity Date).  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default (but no Credit
Extension will be made during the cure period); 

8.2Covenant Default. 

(a)  Borrower fails or neglects to perform any obligation in Sections 2.2, 6.2,
6.4, 6.5, 6.7, or 6.11, or violates any covenant in Section 7; or

(b)  Borrower fails or neglects to perform, keep, or observe any other term,
provision, condition, covenant or agreement contained in this Agreement, and as
to any default (other than those specified in this Section 8) under such other
term, provision, condition, covenant or agreement that can be cured, has failed
to cure the default twenty (20) days after the earlier of (x) receipt of written
notice or the occurrence thereof or (y) Borrower’s knowledge of the occurrence
thereof (but no Credit Extensions shall be made during such cure period).  For
clarification, cure periods provided under this subsection shall not apply,
among other things, to financial covenants or any other covenants set forth in
clause (a) above;

8.3Material Adverse Change.  A Material Adverse Change occurs; 

8.4Attachment; Levy; Restraint on Business. 

(a) (i) The service of process seeking to attach, by trustee or similar process,
any assets or funds of Borrower or of any entity under the control of Borrower
(including a Subsidiary), or (ii) a notice of lien or levy is filed against any
of Borrower’s assets by any government agency, and the same under subclauses (i)
and (ii) hereof are not, within sixty (60) days after the occurrence thereof,
discharged or stayed (whether through the posting of a bond or otherwise);
provided, however, no Credit Extensions shall be made during any such sixty (60)
day cure period; or

(b) (i) any portion of Borrower’s assets with an aggregate value in excess of
Two Hundred Fifty Thousand Dollars ($250,000) is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower from conducting any material part of its
business;

8.5Insolvency.  (a) Borrower is unable to pay its debts (including trade debts)
as they become due or otherwise becomes insolvent; (b) Borrower commences an
Insolvency Proceeding; or (c) an Insolvency Proceeding is commenced against
Borrower and not dismissed or stayed within thirty (30) days (but no Credit
Extensions shall be made while of any of the conditions described in clause (a)
exist and/or until any Insolvency Proceeding is dismissed); 

8.6Other Agreements.  There is, under any agreement to which Borrower is a party
with a third party or parties, (a) any uncured default resulting in a right by
such third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount individually or in the aggregate in
excess of Two Hundred Fifty Thousand Dollars ($250,000); or (b) any default by
Borrower, the result of which would have a Material Adverse Effect; 

8.7Judgments.  One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Two Hundred
Fifty Thousand Dollars ($250,000) (not covered by independent third-party
insurance as to which liability has been accepted by such insurance carrier)
shall be rendered against Borrower and the same are not, within thirty (30) days
after the entry thereof, discharged, satisfied or paid in full or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged,
satisfied or paid in full prior to the expiration of any such stay (provided
that no Credit Extensions will be made prior to the discharge, stay, or bonding
of such judgment, order, or decree); 

8.8Misrepresentations.  Borrower or any Person acting for Borrower makes any
representation, warranty, or other statement now or later that is incorrect in
any material respect when made: (i) in this Agreement or any Loan Document; or
(ii) in any writing (which expressly includes email) delivered to Bank in
connection with this Agreement or any Loan Document or to induce Bank to enter
this Agreement or any Loan Document, or the administration of the Term Loan and
the other transactions contemplated hereby, to the extent the applicable  

--------------------------------------------------------------------------------

-15-

--------------------------------------------------------------------------------



representation, warranty or statement would reasonably be expected to have
influenced any material decision made by Bank;

8.9Loan Documents.  Any material breach of, noncompliance with or default under
any other Loan Document shall occur by Borrower, after expiration of any
applicable notice or cure period provided therein, if any;  

8.10Subordinated Debt.  Any document, instrument, or agreement evidencing any
Subordinated Debt shall for any reason be revoked or invalidated or otherwise
cease to be in full force and effect, any Person shall be in breach thereof or
contest in any manner the validity or enforceability thereof or deny that it has
any further liability or obligation thereunder, or the Obligations shall for any
reason be subordinated or shall not have the priority contemplated by this
Agreement; 

8.11Injunctive Order.  Borrower or any of its Subsidiaries is enjoined,
restrained, or in any way prevented by the order of any court or any
administrative or regulatory agency from conducting all or any material part of
its business affairs for a continuous period in excess of fourteen (14) calendar
days; or 

8.12Invalidity of Lien or Guaranty.  Any Lien securing the Obligations or any
guaranty of the Obligations hereunder shall, in whole or in part, cease to be a
perfected first priority Lien (subject only to the Permitted Liens) on account
of actions taken or failed to be taken by Borrower; this Agreement or any of the
other Loan Documents to which Borrower is a party, shall (except in accordance
with its terms), in whole or in part, terminate, cease to be effective, or cease
to be the legally valid, binding and enforceable obligations of Borrower; or
Borrower shall directly or indirectly, contest in any manner such effectiveness,
validity, binding nature or enforceability. 

9BANK’S RIGHTS AND REMEDIES 

9.1Rights and Remedies.  While an Event of Default occurs and continues Bank
may, without notice or demand, do any or all of the following, all of which are
authorized by Borrower: 

(a)declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank); 

(b)cease advancing money or extending credit to or for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank; 

(c)[Intentionally Omitted]; 

(d)[Intentionally Omitted]; 

(e)settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that Bank considers advisable, notify any
Person owing Borrower money of Bank’s security interest in such funds, and
verify the amount of such account;   

(f)make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral.  Borrower
shall assemble the Collateral if Bank requests and make it available as Bank
designates.  Bank may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien which appears to be prior or superior to its security
interest and pay all expenses incurred. Borrower grants Bank a license to enter
and occupy any of its premises, without charge, to exercise any of Bank’s rights
or remedies; 

(g)apply to the Obligations any (i) balances and deposits of Borrower it holds,
or (ii) any amount held by Bank owing to or for the credit or the account of
Borrower; 

(h)sell, assign, or lease any or all of the Collateral, and ship, reclaim,
recover, store, finish, maintain, repair, prepare for sale, advertise for sale,
and sell the Collateral.  Bank is hereby granted a non-exclusive, royalty-free
license or other right to use, without charge, Borrower’s labels, Patents,
Copyrights, mask works, rights of use of any name, trade secrets, trade names,
Trademarks, and advertising matter, or any similar property as it pertains to
the Collateral, in completing production of, advertising for sale, and selling
any Collateral and, in  

--------------------------------------------------------------------------------

-16-

--------------------------------------------------------------------------------



connection with Bank’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Bank’s benefit;

(i)place a “hold” on any Deposit Account or other account maintained with Bank
(other than Deposit Accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of Borrower’s
employees) and/or deliver a notice of exclusive control, any entitlement order,
or other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral; 

(j)demand and receive possession of Borrower’s Books; and 

(k)exercise all rights and remedies available to Bank under the Loan Documents
or at law or equity, including all remedies provided under the Code (including
disposal of the Collateral pursuant to the terms thereof). 

In addition to all such rights and remedies provided herein, the sale,
assignment, lease or other disposition of the Collateral, or any part thereof,
by Bank after and during the continuance of an Event of Default may be for cash,
credit or any combination thereof, and Bank may purchase all or any part of the
Collateral at public or, if permitted by law, private sale, and in lieu of
actual payment of such purchase price, may set-off the amount of such purchase
price against the Obligations of Borrower then owing.  Any sales of such
Collateral may be adjourned from time to time with or without notice.  Bank may,
in its reasonable discretion, cause the Collateral granted by Borrower to remain
on Borrower’s premises, at Borrower’s expense, pending sale or other disposition
of such Collateral.  Bank shall have the right upon the occurrence and during
the continuance of an Event of Default to conduct such sales on Borrower’s
premises, at Borrower’s expense, or elsewhere, on such occasion or occasions as
Bank may see fit.

Upon the occurrence and during the continuance of any Event of Default, Bank
shall have the right to enter upon the premises of Borrower where the Collateral
granted by Borrower is located without any obligation to pay rent to Borrower,
or any other place or places where such Collateral is believed to be located and
kept, and remove such Collateral therefrom to the premises of Bank or any agent
of Bank, for such time as Bank may desire, in order to effectively collect,
sell, assign, lease, transfer or liquidate such Collateral.  Upon the occurrence
and during the continuance of any Event of Default, Bank shall have the right to
obtain access to Borrower’s data processing equipment, computer hardware and
software relating to the Collateral and to use all of the foregoing and the
information contained therein in any manner Bank deems appropriate.  Upon the
occurrence and during the continuance of an Event of Default, Bank shall have
the right to notify post office authorities to change the address for delivery
of Borrower’s mail to an address designated by Bank and to receive, open and
process all mail addressed to Borrower.

Any notice required to be given by Bank of a sale, lease or other disposition or
other intended action by Bank, with respect to any of the Collateral granted by
Borrower, which is deposited in the United States mail, postage prepaid and duly
addressed to Borrower at the address specified in Section 10, at least ten (10)
calendar days prior to such proposed action shall constitute fair and reasonable
notice to Borrower of any such action.  The net proceeds realized by Bank upon
any such sale or other disposition, after deduction for the expense of retaking,
holding, preparing for sale, selling or the like and the reasonable attorneys’
and paralegal’ fees and expenses incurred by Bank in connection therewith, shall
be applied as provided herein toward satisfaction of the Obligations.  Bank
shall account to Borrower for any surplus realized upon such sale or other
disposition, and Borrower shall remain liable for any deficiency.  The
commencement of any action, legal or equitable, or the rendering of any judgment
or decree for any deficiency shall not affect Bank’s Liens in the Collateral
until the Obligations (other than contingent obligations for which no claims
have been asserted) are fully paid in cash.  Borrower agrees that Bank has no
obligation to preserve rights to the Collateral against any other Person.
 Demand, presentment, protest and notice of nonpayment are hereby waived by
Borrower.  Borrower also waives the benefit of all valuation, appraisal and
exemption laws.  Borrower acknowledges that it has been advised by its counsel
with respect to this transaction and this Agreement, including, without
limitation, all waivers contained herein.

9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable upon the occurrence and during the continuance of
an Event of Default, to:  (a) endorse Borrower’s name on any checks or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) settle and adjust
disputes and claims about the Accounts directly with Account Debtors, for
amounts and on terms Bank determines reasonable; (d) make, settle, and adjust  

--------------------------------------------------------------------------------

-17-

--------------------------------------------------------------------------------



all claims under Borrower’s insurance policies; (e) pay, contest or settle any
Lien, charge, encumbrance, security interest, and adverse claim in or to the
Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations (other than inchoate indemnification and reimbursement obligations
and other obligations which, by their terms, survive termination of this
Agreement) have been satisfied in full and Bank is under no further obligation
to make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations (other than inchoate indemnification and
reimbursement obligations and other obligations which, by their terms, survive
termination of this Agreement) have been fully repaid in cash and performed and
Bank’s obligation to provide Credit Extensions terminates.

9.3Protective Payments.  Without limitation of Section 6.5, if Borrower fails to
pay any insurance premium or fails to pay any other amount which Borrower is
obligated to pay under this Agreement or any other Loan Document for more than
five (5) Business Days after Borrower’s receipt of written notice of such
failure, Bank may obtain such insurance or make such payment, and all amounts so
paid by Bank are Bank Expenses and immediately due and payable, bearing interest
at the then highest rate applicable to the Obligations, and secured by the
Collateral.  Bank will use reasonable efforts to provide Borrower with notice of
Bank obtaining such insurance at the time it is obtained or within a reasonable
time thereafter; provided, however, the failure to provide any such notice shall
not be deemed to be a breach by Bank hereunder.  No payments by Bank are deemed
an agreement to make similar payments in the future or Bank’s waiver of any
Event of Default. 

9.4Application of Payments and Proceeds Upon Event of Default.  If an Event of
Default has occurred and is continuing, Bank may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Bank shall
determine in its sole discretion.  Any surplus shall be paid to Borrower or
other Persons legally entitled thereto; Borrower shall remain liable to Bank for
any deficiency.  If Bank, in its good faith business judgment, directly or
indirectly enters into a deferred payment or other credit transaction with any
purchaser at any sale of Collateral, Bank shall have the option, exercisable at
any time, of either reducing the Obligations by the principal amount of the
purchase price or deferring the reduction of the Obligations until the actual
receipt by Bank of cash therefor. 

9.5Bank’s Liability for Collateral.  So long as Bank complies with reasonable
banking practices and applicable law regarding the safekeeping of the Collateral
in the possession or under the control of Bank, Bank shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  Borrower
bears all risk of loss, damage or destruction of the Collateral. 

9.6No Waiver; Remedies Cumulative.  Bank’s failure, at any time or times, to
require strict performance by Borrower of any provision of this Agreement or any
other Loan Document shall not waive, affect, or diminish any right of Bank
thereafter to demand strict performance and compliance herewith or therewith.
 No waiver hereunder shall be effective unless signed by the party granting the
waiver and then is only effective for the specific instance and purpose for
which it is given.  Bank’s rights and remedies under this Agreement and the
other Loan Documents are cumulative.  Bank has all rights and remedies provided
under the Code, by law, or in equity.  Bank’s exercise of one right or remedy is
not an election and shall not preclude Bank from exercising any other remedy
under this Agreement or other remedy available at law or in equity, and Bank’s
waiver of any Event of Default is not a continuing waiver.  Bank’s delay in
exercising any remedy is not a waiver, election, or acquiescence.   

9.7Demand Waiver.  Borrower waives demand, notice of default or dishonor, notice
of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Bank on which Borrower is
liable. 

10NOTICES 

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first

--------------------------------------------------------------------------------

-18-

--------------------------------------------------------------------------------



class, registered or certified mail return receipt requested, with proper
postage prepaid; (b) upon transmission, when sent by electronic mail or
facsimile transmission; (c) one (1) Business Day after deposit with a reputable
overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below.  Bank or Borrower may change its mailing or electronic mail address or
facsimile number by giving the other party written notice thereof in accordance
with the terms of this Section 10.  If to Borrower:  Mobivity, Inc., 55 N.
Arizona Place, Suite 310, Chandler, Arizona 85225; Attn:  Dennis Becker, CEO;
Phone: [________]; Email: [________]; with a copy to:  Greenberg Traurig, LLP;
3161 Michelson Drive, Suite 1000, Irvine, California 92612; Attn:  Daniel K.
Donahue, Esq; Phone: (949) 732-6557; Fax: (949) 732-6501; Email:
DonahueD@gtlaw.com; and if to Bank:  Wintrust Ventures; 231 South LaSalle
Street, 3rd Floor, Chicago, Illinois 60603;  Attn: Bailey E. Moore; Phone: (312)
291-2912; Fax: (888) 330-8969; Email: bmoore@wintrust.com;  with a copy to:
Duane Morris LLP, 190 South LaSalle Street, Suite 3700, Chicago, Illinois
 60603; Attn:  Brian P. Kerwin, Esq.; Phone: (312) 499-6737; Fax: (312)
499-6701; Email: bpkerwin@duanemorris.com.

11CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER 

THIS AGREEMENT SHALL BE CONSTRUED IN ALL RESPECTS IN ACCORDANCE WITH, AND
ENFORCED AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF
OTHER LAWS.

 

Borrower and Bank each submit to the exclusive jurisdiction of the State and
Federal courts in Cook County, Illinois; provided, however, that nothing in this
Agreement shall be deemed to operate to preclude Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on the Collateral
or any other security for the Obligations, or to enforce a judgment or other
court order in favor of Bank.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.

Borrower hereby waives personal service of the summons, complaints, and other
process issued in such action or suit and agrees that service of such summons,
complaints, and other process may be made by registered or certified mail
addressed to Borrower at the address set forth in, or subsequently provided by
Borrower in accordance with, Section 10 and that service so made shall be deemed
completed upon the earlier to occur of Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mail, proper postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND BANK EACH WAIVE
THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR
BASED UPON THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY CONTEMPLATED
TRANSACTION HERETO OR THERETO, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL
OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER
INTO THIS AGREEMENT.  EACH PARTY HAS REVIEWED THIS JURY TRIAL WAIVER WITH ITS
RESPECTIVE COUNSEL.

12GENERAL PROVISIONS 

12.1Successors and Assigns.  This Agreement binds and is for the benefit of the
successors and permitted assigns of each party hereto; provided, however,
Borrower may not assign this Agreement or any rights or obligations under it
without Bank’s prior written consent (which may be granted or withheld in Bank’s
sole discretion).  Bank has the right, without the consent of or notice to
Borrower, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, Bank’s obligations, rights, and benefits under
this Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary set forth herein, for clarification, Bank may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement and applicable promissory notes to secure obligations of Bank,
including any pledge or assignment to secure obligations to any Federal Reserve
Bank (including as collateral security pursuant to Regulation A and any
Operating Circular issued by such Federal Reserve Bank), and such loan(s) and
promissory note(s) shall be fully transferable as provided therein. 

--------------------------------------------------------------------------------

-19-

--------------------------------------------------------------------------------



12.2Indemnification.  Borrower agrees to and shall defend, protect, pay,
indemnify and hold Bank and its directors, officers, employees, agents,
attorneys, or any other Person affiliated with or representing Bank (each, an
“Indemnified Person”) harmless from and against any and all liabilities,
obligations, losses, damages, demands, interest, penalties, actions,
proceedings, judgments, suits, claims, costs, expenses (including, without
limitation, Bank Expenses) and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for the Indemnified Persons, including, without limitation, in connection with
any investigative, administrative or judicial proceeding, or settlement, whether
or not the Indemnified Persons shall be designated by a party thereto, or
otherwise), which may be imposed on, paid, suffered or incurred by, or asserted
against any Indemnified Person (whether direct, indirect or consequential, and
whether based on any federal, state or local laws, rules, regulations or other
statutory regulations, including, without limitation, securities and commercial
laws, intellectual property laws, ERISA and Environmental Laws, statutes and
regulations, under common law or at equitable cause, or on contract or
otherwise) in any manner relating to or arising out of this Agreement or any or
all of the other Loan Documents (and any amendment, waiver, renegotiation,
restructuring, or consent relating hereto or thereto), or the Collateral or any
other assets or property of Borrower, or any act, event or transaction related
or attendant hereto or thereto, the making and the management of any Credit
Extension or the use or intended use of the proceeds of any or all Credit
Extensions; provided, that Borrower shall not have any obligation to any
Indemnified Person hereunder for matters to the extent caused by or resulting
from the willful misconduct or gross negligence of such Indemnified Person as
finally determined by a court of appropriate jurisdiction in a non-appealable
judgment (in which such Indemnified Person and Bank have had a reasonable
opportunity to be heard).  To the extent that the undertaking to indemnify, pay
and hold harmless set forth in the preceding sentence may be unenforceable
because it is violative of any law or public policy, Borrower shall contribute
the maximum portion which it is permitted to pay and satisfy under applicable
law, to the payment and satisfaction of all matters incurred by the Indemnified
Persons.  Any such amount identified in this Section incurred by any of the
Indemnified Persons shall be paid to the applicable Indemnified Persons on
demand, together with interest thereon at the Default Rate from the day after
such demand until paid by Borrower, be added to the Obligations and be secured
by the Collateral.  The provisions of and undertakings and indemnifications set
out in this Section 12.2 shall survive the payment in full of the Obligations
(other than inchoate indemnification and reimbursement obligations and other
obligations which, by their terms, survive termination of this Agreement) and
the termination of this Agreement. 

12.3Time of Essence; Waiver of Application of Payments; Etc.  Time is of the
essence for the performance of all Obligations in this Agreement.  Borrower
acknowledges that Bank, in entering into this Agreement and agreeing to make any
Credit Extension to Borrower hereunder, has relied upon the accuracy of the
covenants, agreements, representations and warranties made herein by Borrower
and the information delivered by Borrower to Bank in connection herewith
(including, without limitation, all financial information and data).
 Notwithstanding any contrary provision contained in this Agreement or in any of
the other Loan Document, after the occurrence and during the continuance of an
Event of Default, Borrower irrevocably waives the right to direct the
application of any and all payments at any time or times hereafter received by
Bank from Borrower or with respect to any of the Collateral, and Borrower does
hereby irrevocably agree that Bank shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter,
whether with respect to the Collateral or otherwise, against the Obligations in
such manner as Bank may deem advisable, notwithstanding any entry by Bank upon
any of its books and records. 

12.4Severability of Provisions.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement. 

12.5Limitation of Bank Liability.  Bank shall be under no obligation to take any
steps necessary to preserve rights in the Collateral against any other parties,
but may do so at its option, and all expenses incurred in connection therewith
shall be payable by Borrower. 

12.6Amendments in Writing; Waiver; Integration.  No purported amendment or
modification of any Loan Document, or waiver, discharge or termination of any
obligation under any Loan Document, shall be enforceable or admissible unless,
and only to the extent, expressly set forth in a writing signed by the party
against which enforcement or admission is sought.  Without limiting the
generality of the foregoing, no oral promise or statement, nor any action,
inaction, delay, failure to require performance or course of conduct shall
operate as, or evidence, an amendment, supplement or waiver or have any other
effect on any Loan Document.  Any waiver  

--------------------------------------------------------------------------------

-20-

--------------------------------------------------------------------------------



granted shall be limited to the specific circumstance expressly described in it,
and shall not apply to any subsequent or other circumstance, whether similar or
dissimilar, or give rise to, or evidence, any obligation or commitment to grant
any further waiver.  The Loan Documents represent the entire agreement regarding
the subject matter hereof and supersede prior negotiations or agreements
relating hereto.  All prior agreements, understandings, representations,
warranties, and negotiations between the parties about the subject matter of the
Loan Documents merge into the Loan Documents.

12.7Counterparts; Inconsistencies.  This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, is an original, and all taken together,
constitute one Agreement.  A signature hereto sent or delivered by facsimile or
other electronic transmission (including, without limitation, via .pdf) shall be
as legally binding and enforceable as a signed original for all purposes.  To
the extent any terms or provisions contained in any other Loan Document are
inconsistent or conflict with the terms and provisions of this Agreement, the
terms and provisions of this Agreement shall control and govern. 

12.8Survival.  All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been indefeasibly paid in full in cash and satisfied.  Without
limiting the foregoing, except as otherwise provided in Section 4.1, the grant
of security interest by Borrower in Section 4.1 shall survive until the
termination of all Treasury Management Agreements.  Sections 2.5, 2.7, 11, 12.2,
12.7, 12.14 and 12.15 shall expressly survive any termination of this Agreement
until the applicable statute of limitations shall have run. 

12.9Confidentiality.  In handling any confidential information, Bank shall
exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Bank’s
Subsidiaries or Affiliates (so long as such Subsidiaries and Affiliates adhere
to the applicable confidentiality obligations set forth herein) (such
Subsidiaries and Affiliates, together with Bank, collectively, “Bank Entities”);
(b) to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use its commercially reasonable
efforts to obtain any prospective transferee’s or purchaser’s agreement to the
terms of this provision); (c) as required by law, regulation, subpoena, or other
order; (d) to Bank’s regulators or as otherwise required in connection with
Bank’s examination or audit; (e) as Bank considers appropriate in exercising
rights and remedies under the Loan Documents; (f) to its lawyers, accountants
and workout or turnaround consultants; and (g) to any other third-party service
providers of Bank so long as such service providers have executed a
confidentiality agreement with Bank with terms no less restrictive than those
contained herein.  Confidential information does not include information that is
either: (i) in the public domain or in Bank’s possession when disclosed to Bank,
or becomes part of the public domain after disclosure to Bank through no fault
of Bank; or (ii) disclosed to Bank by a third party if Bank does not know that
the third party is prohibited from disclosing the information. 

Bank Entities may use the confidential information for reporting purposes and
the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower.  The provisions of the
immediately preceding sentence shall survive the termination of this Agreement.

12.10Right of Set Off.  Borrower hereby grants to Bank, a lien, security
interest and right of set off as security for all Obligations to Bank, whether
now existing or hereafter arising upon and against all deposits, credits,
collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of Bank
(including a Bank subsidiary) or in transit to any of them.  At any time after
the occurrence and during the continuance of an Event of Default, without demand
or notice, Bank may set off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations.  ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY
OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF BORROWER ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED. 

12.11Electronic Execution of Documents.  The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed  

--------------------------------------------------------------------------------

-21-

--------------------------------------------------------------------------------



signature or the use of a paper-based recordkeeping systems, as the case may be,
to the extent and as provided for in any applicable law, including, without
limitation, any state law based on the Uniform Electronic Transactions Act.

12.12Captions.  The headings used in this Agreement are for convenience only and
shall not affect the interpretation of this Agreement. 

12.13Construction of Agreement.  The parties hereto have participated jointly in
the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement. 

12.14Marshaling; Payments Set Aside.  Bank shall be under no obligation to
marshal any assets in favor of Borrower or any other Person or against or in
payment of any or all of the Obligations.  If the incurrence or payment of any
of the Obligations by Borrower or the transfer to Bank of any property or assets
is or should for any reason be subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party or Person under any federal or state bankruptcy law
or code, state or federal law, common law or equitable cause or otherwise,
including, without limitation, provisions of the federal bankruptcy code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (collectively, a
“Voidable Transfer”), and if Bank is required to repay or restore, in whole or
in part, any such Voidable Transfer, or elects to do so upon the reasonable
advice of its counsel, then, as to any such Voidable Transfer, or the amount
thereof that Bank is required or elects to repay or restore, and as to all
reasonable costs, expenses, and attorneys’ fees of Bank, the Obligations shall
automatically be fully revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made. 

12.15Costs and Expenses.  Borrower agrees to and shall pay on demand any and all
of the reasonable out-of-pocket costs and expenses of Bank (including, without
limitation, the reasonable fees and out-of-pocket expenses of Bank’s outside
counsel and its paralegals; all UCC tax, lien, pending suit, judgment and
bankruptcy searches and all UCC filing fees; all corporate/limited liability
company search fees; all certified document costs; all financial and legal due
diligence expenses; all search, filing and recording fees for any federally or
state registered intellectual property (ownership, lien or otherwise); all
audit, field exam and appraisal costs and fees; costs and expenses incurred by
Bank in connection with pre-approved travel expenses of its associates, due
diligence, background checks on members of management of Borrower, and
appraisals; and, if applicable, real estate appraisal fees, survey fees,
recording and title commitment and insurance costs, and any environmental report
or analysis) in connection with the structuring, preparation, negotiation,
execution, delivery and closing of:  (i)  this Agreement, the other Loan
Documents and all other instruments, agreements, certificates or documents
provided for herein or delivered or to be delivered hereunder, and (ii)  any and
all amendments, modifications, joinders, supplements and waivers executed and
delivered pursuant hereto or any Loan Document or in connection herewith or
therewith.  Borrower further agrees that Bank, in its reasonable discretion, may
setoff or deduct all such unpaid amounts from the aggregate proceeds of any
Credit Extension or debit such amounts from the operating accounts of Borrower
maintained with Bank. 

The out-of-pocket costs and expenses that Bank incurs in any reasonable manner
or way with respect to the following shall be part of the Obligations, payable
by Borrower on demand if at any time after the date of this Agreement Bank: (i)
 employs counsel in good faith for advice or other representation (A) with
respect to the amendment, modification, administration or enforcement of this
Agreement or any of the other Loan Documents, or with respect to any Collateral
or other assets securing any of the Obligations hereunder, (B) to represent Bank
in any work-out or any type of restructuring of any of the Obligations, or any
litigation, contest, dispute, suit or proceeding or to commence, defend or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit or proceeding (whether instituted by Bank, Borrower or
any other Person) in any way or respect relating to this Agreement, the other
Loan Documents, Borrower’s affairs or any Collateral hereunder or other assets
pursuant to any of the other Loan Documents, or (C) to enforce any of the rights
of Bank with respect to Borrower provided in this Agreement, under any of the
other Loan Documents, or otherwise (whether at law or in equity); (ii)  takes
any action upon the occurrence or during the continuance of an Event of Default
to protect, preserve, store, ship, appraise, prepare for sale, collect, sell,
liquidate or otherwise dispose of any or all of the Collateral hereunder or any
collateral under any other Loan Document; and/or (iii) seeks to enforce or
enforces any of the rights and remedies of Bank with respect to Borrower.
 Without limiting the generality of the foregoing, such expenses, costs, charges
and fees include:  reasonable out-of-pocket fees, costs and expenses of outside
attorneys, paralegals, accountants, appraisers, valuation specialists, expert
witnesses, auctioneers, court reports, management consultants and other

--------------------------------------------------------------------------------

-22-

--------------------------------------------------------------------------------



consultants; court costs and expenses; court reporter fees, costs and expenses;
duplication costs; long distance telephone charges; and courier and telecopier
charges.

Borrower further agrees to pay, and to save Bank harmless from all liability
for, any stamp, transfer, sales or other taxes which may be payable in
connection with or related to the execution or delivery or performance of this
Agreement, any or all of the other Loan Documents, the borrowings hereunder, the
issuance of the Revolving Credit Note, or of any other instrument, agreement,
certificate or document provided for herein or delivered or to be delivered
hereunder or in connection herewith, provided that Borrower shall not be liable
for Bank’s income tax liabilities.

All of Borrower’s obligations provided for in this Section 12.15 shall be
Obligations secured by the Collateral, shall be paid to Bank on demand (together
with interest thereon at the Default Rate from the day after such demand until
paid by Borrower), and shall survive repayment of any Credit Extension or any
termination of this Agreement or any other Loan Document.

In the event Borrower shall fail to pay taxes, insurance, audit fees and
expenses, consulting fees, filing, recording and search fees, assessments, fees,
costs or expenses which Borrower is, under any of the terms hereof or of any of
the other Loan Documents, required to pay, or fails to keep the Collateral free
from other Liens, except as permitted elsewhere herein, Bank may, in its
reasonable discretion upon notice to Borrower, pay or make expenditures for any
or all of such purposes, and the amounts so expended shall be paid to Bank on
demand (together with interest thereon at the Default Rate from the day after
such demand until paid by Borrower), be added to the Obligations and be secured
by the Collateral.

12.16Customer Identification - PATRIOT Act Notice.  Bank hereby notifies
Borrower that pursuant to the requirements of the PATRIOT Act, and Bank’s
policies and practices, Bank is required to obtain, verify and record certain
information and documentation that identifies Borrower, which information
includes the name and address of Borrower and such other information that will
allow Bank to identify Borrower in accordance with the PATRIOT Act.  In
addition, Borrower shall (a) ensure that no Person who owns a controlling
interest in or otherwise controls Borrower is or shall be listed on the OFAC
Lists, (b) not use or permit the use of the proceeds of any Credit Extension to
violate any of the foreign asset control regulations of OFAC or any enabling
statute or Executive Order relating thereto, and (c) comply with all applicable
Bank Secrecy Act laws and regulations, as amended.  Borrower shall not permit
the transfer of any interest in Borrower to any Person (or any beneficial owner
of such entity) who is listed on the OFAC Lists.  Borrower shall not knowingly
enter into a real estate lease with any party who is listed on the OFAC Lists.
 Borrower shall immediately notify Bank if Borrower has knowledge that any
equity holder of Borrower is listed on the OFAC Lists or (i) is indicted on or
(ii) arraigned and held over on charges involving money laundering or predicate
crimes to money laundering.  Borrower shall immediately notify Bank if Borrower
knows that any of its Affiliates is listed on the OFAC Lists or (A) is convicted
on, (B) pleads nolo contendere to, (C) is indicted on or (D) is arraigned and
held over on charges involving money laundering or predicate crimes to money
laundering.  Bank may immediately contact the Office of Foreign Assets Control
and any other government agency Bank deems appropriate in order to comply with
its obligations under any law, regulation, order or decree regulating or
relating to terrorism and international money laundering. 

12.17Relationship.  The relationship of the parties to this Agreement is
determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract. 

12.18Third Parties.  Nothing in this Agreement, whether express or implied, is
intended to: (a) confer any benefits, rights or remedies under or by reason of
this Agreement on any Persons other than the express parties to it and their
respective permitted successors and permitted assigns; (b) relieve or discharge
the obligation or liability of any Person not an express party to this
Agreement; or (c) give any Person not an express party to this Agreement any
right of subrogation or action against any party to this Agreement. 

13DEFINITIONS 

13.1Definitions.  As used in the Loan Documents, the word “shall” is mandatory,
the word “may” is permissive, the word “or” is not exclusive, the words
“includes” and “including” are not limiting, the singular includes the plural,
and numbers denoting amounts that are set off in brackets are negative.
 Wherever in this Agreement the phrase “reasonable satisfaction”, “reasonably
satisfactory”, “reasonably determines”, or “reasonable determination” (or
substantially similar phrase) of Bank is used, such phrases shall be interpreted
to be from the  

--------------------------------------------------------------------------------

-23-

--------------------------------------------------------------------------------



point of view of a senior secured lender in the exercise of its commercially
reasonable judgment.  The words “hereof”, “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  As used in this
Agreement, the following capitalized terms have the following meanings:

“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.

“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.

“Agreement” is defined in the preamble hereof.

“Applicable Rate” means, as of any date of determination, a variable rate per
annum equal to the Prime Rate plus one and one-half percent (1.50%).

“Bank” is defined in the preamble hereof.

“Bank Entities” is defined in Section 12.9.

“Bank Expenses” are any and all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
litigation, workouts, restructuring, appeals or Insolvency Proceedings) or
otherwise incurred with respect to Borrower, and any and all audit fees and
expenses.

“Belly” means Belly, Inc., a Delaware corporation.

“Belly Purchase” means the purchase by Borrower of substantially all of the
assets of Belly’s digital loyalty programs for small and mid-sized business, as
more fully described in (and otherwise in accordance with) the Belly Purchase
Agreement.

“Belly Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of the Effective Date, by and among Mobivity Holdings Corp., a Nevada
corporation, Borrower and Belly, Inc., a Delaware corporation.

“Belly Purchase Documents” means any document, agreement or instrument entered
into by Borrower in connection with the Belly Purchase Agreement.

“Board” is Borrower’s board of directors.

“Borrower” is defined in the preamble hereof.

“Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.

“Business Day” is any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to be closed for the conduct of
commercial banking business in the State of Illinois.

“Capital Expenditures” means, as to any Person, any and all expenditures of such
Person for fixed assets, including, without limitation, the incurrence of
Capitalized Lease Obligations, all as determined in accordance with GAAP, except
that Capital Expenditures shall not include (a) expenditures for fixed assets to
the extent such

--------------------------------------------------------------------------------

-24-

--------------------------------------------------------------------------------



expenditures are paid for or reimbursed from the proceeds of insurance or (b)
any portion that is financed through Indebtedness (other than the Obligations).

“Capitalized Lease Obligations” means any amount payable with respect to any
lease of any tangible or intangible property (whether real, personal or mixed),
however denoted, which is required by GAAP to be reflected as a liability with
respect to capital leases on the face of the balance sheet of the lessee
thereunder; provided that, notwithstanding the foregoing or any change in CAAP
occurring after the Effective Date, any liabliity that is (or would have been,
if then existing) treated as an operating lease under GAAP as of the Effective
Date shall not constitute Capitalized Lease Obligations.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Bank’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money-market
funds that constitute Cash Equivalents of the kinds described in clauses (a)
through (c) of this definition.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., as amended.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation, policy, guideline, directive or treaty, (b) any change in any law,
rule, regulation, policy, guideline, directive or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Claims” is defined in Section 12.2.

“Code” or “UCC” is the Uniform Commercial Code, as the same may, from time to
time, be enacted and in effect in the State of Illinois; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Bank’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
Illinois, the terms “Code” and/or “UCC” shall mean the Uniform Commercial Code
as enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies and for purposes of definitions relating to such provisions.

“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A.

“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.

“Compliance Certificate” is that certain certificate substantially in the form
attached hereto as Exhibit B.

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for:  (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case, directly or indirectly guaranteed, endorsed, co-made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
 The amount of a Contingent Obligation is the stated or

--------------------------------------------------------------------------------

-25-

--------------------------------------------------------------------------------



determined amount of the primary obligation for which the Contingent Obligation
is made or, if not determinable, the maximum reasonably anticipated liability
for it determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Bank pursuant to which Bank
obtains control (within the meaning of the Code) over such Deposit Account,
Securities Account, or Commodity Account, which control agreement must be in
form and substance acceptable to Bank.

“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.

“Credit Extension” is the single Term Loan made on the Effective Date and any
other extension of credit by Bank for Borrower’s benefit under this Agreement.

“Default” means (i) an event, circumstance or condition which through the
passage of time or the service of notice or both would (assuming no action is
taken to cure the same) mature into an Event of Default and (ii) an event,
circumstance or condition that constitutes and Event of Default.

“Default Rate” is defined in Section 2.3(b).

“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“EBITDA” shall mean, without duplication, (a) Net Income, plus (b) Interest
Expense, plus (c) to the extent deducted in the calculation of Net Income,
depreciation expense and amortization expense, plus (d) income tax expense
(including, without limitation, any distributions made to Borrower’s
shareholders with respect to income tax), in each case as identified by
Borrower’s standard accounting practices in accordance with GAAP consistent with
past practices.

“Effective Date” is defined in the preamble hereof.

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, ordinances, programs, permits, orders and consent decrees relating
to environmental and occupational health and safety matters applicable to
Borrower and its business, assets and property, including, without limitation,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., as
amended; CERCLA; the Toxic Substance Act, 15 U.S.C. § 2601 et seq., as amended;
the Clean Water Act, 33 U.S.C. § 466 et seq., as amended; the Clean Air Act, 42
U.S.C. § 7401 et seq., as amended; the Hazardous Materials Transportation Act,
49 U.S.C. § 1801 et seq., as amended; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. § 136 et seq., as amended; the Safe Drinking Water
Act, 41 U.S.C. § 300f et seq., as amended; the Federal Water Pollution Control
Act, 33 U.S.C. § 125 et seq., as amended; state and federal superlien and
environmental cleanup programs; and U. S. Department of Transportation hazardous
materials regulations.

“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means any corporation, trade or business, which together with
Borrower would be treated as a single employer under Section 4001(b)(1) of
ERISA.

“Event of Default” is defined in Section 8.

--------------------------------------------------------------------------------

-26-

--------------------------------------------------------------------------------



“Exchange Act” is the Securities Exchange Act of 1934, as amended.

“Fixed Charge Coverage Ratio” means, for any period of determination, (a) Free
Cash Flow for such period divided by (b) Fixed Charges for such period, all as
determined for Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP as applied on a consistent basis.

“Fixed Charges” means, for any period of determination, the sum of the
following, without duplication (a) Interest Expense, plus (b) scheduled payments
of principal on Indebtedness for borrowed money of Borrower (including the Term
Loan), plus (c) scheduled payments of Capitalized Lease Obligations to the
extent permitted hereunder, each as paid or payable in cash for such period and
all as determined for Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP as applied on a consistent basis.

“Free Cash Flow” means, for any period of determination, EBITDA, plus (a) equity
capital injections into Borrower during such period, less (b) Capital
Expenditures by Borrower during such period (other than Capital Expenditures
financed with the proceeds of purchase money Indebtedness or Capitalized Lease
Obligations to the extent permitted hereunder), less (c) cash dividends or
distributions by Borrower to its equity holders (including for the payment of
taxes) during such period, less (d) income taxes of Borrower paid in cash during
such period, all as determined for Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP as applied on a consistent basis.

“Funding Date” is any date on which a Credit Extension is made to or for the
account of Borrower which shall be a Business Day.

“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

“General Intangibles” is “general intangibles” as defined in the Code,
including, without limitation, any and all general intangibles, choses in
action, causes of action, rights to the payment of money (other than Accounts),
and all other intangible personal property of Borrower of every kind and nature
wherever located and whether currently owned or hereafter acquired by Borrower
(other than Accounts), including, without limitation, corporate, limited
liability company or other business records, computer software, advertising
materials, distributions on certificated and uncertificated securities,
investment property, securities entitlements, goodwill, operational manuals,
product formulas for industrial processes, blueprints, drawings, rights and
benefits under contracts, licenses, license agreements, permits, approvals,
authorizations which are associated with the operation of Borrower’s business
and granted by any Person, franchises, deposit accounts, tax refunds, tax refund
claims, and any letters of credit, guarantee claims, security interests or other
security held by or granted to Borrower to secure payment by an Account Debtor
of Borrower’s Accounts, any recoveries or amounts received in connection with
any litigation or settlement of any litigation, security and other deposits,
options to purchase or sell real or personal property, rights in all litigation
presently or hereafter pending (whether in contract, tort or otherwise),
insurance policies (including without limitation key man, property damage, and
business interruption insurance), payments of insurance and rights to payment of
any other kind.

“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

 

“Governmental Authority” is any nation or government, any federal, state, local
or other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

“Indebtedness” is, with respect to any Person, as of the date of determination
thereof, (a) all of such Person’s indebtedness for borrowed money (including,
without limitation, the principal portion of the Obligations), (b) all
indebtedness of such Person or any other Person secured by any Lien with respect
to any property or asset owned or held by such Person, regardless whether the
indebtedness secured thereby shall have been assumed by such Person or such
Person has become liable for the payment thereof, (c) Capitalized Lease
Obligations, (d) all

--------------------------------------------------------------------------------

-27-

--------------------------------------------------------------------------------



obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (e) all obligations in respect of letters of credit, whether or not
drawn, and bankers’ acceptances issued for the account of such Person (to the
extent not cash collateralized), (f) any obligations for the deferred purchase
price of property or services with respect to which a Person is liable,
contingently or otherwise, as obligor or otherwise, including earnouts, (g) the
principal portion of all obligations of such Person under synthetic leases, (h)
the Indebtedness of any partnership or unincorporated joint venture in which
such Person is a general partner or joint venturer to the extent such
Indebtedness is recourse to such Person, (i) Redeemable Equity Interests, and
(j) Contingent Obligations and any other guarantees by such Person, or any
undertaking by such Person to be liable for, the debts or obligations of any
other Person of the type described in clauses (a) through (i) above.
 Notwithstanding the foregoing, as used herein, the term “Indebtedness” shall
not include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.

“Indemnified Person” is defined in Section 12.2.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:

(a)its Copyrights, Trademarks and Patents;  

(b)any and all trade secrets and trade secret rights, including, without
limitation, any rights to unpatented inventions, know-how, operating manuals; 

(c)any and all source code; 

(d)any and all design rights which may be available to a Borrower; 

(e)any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and 

(f)all amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents. 

“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).

“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made.

“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.

“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, hypothecation,
security interest or other encumbrance of any kind, whether voluntarily incurred
or arising by operation of law or otherwise against any asset or property.

“Loan Account” is defined in Section 2.3(g).

“Loan Document(s)” is, individually or collectively as the context requires,
this Agreement, the Term Loan Note, any Control Agreement, any landlord
agreement or bailee agreement, the Perfection Certificate, any Treasury
Management Agreement, any subordination or intercreditor agreement, any other
note, or notes or guaranties executed by Borrower, and any other present or
future agreement between Borrower and/or for the benefit of Bank, all as
amended, restated, or otherwise modified.

--------------------------------------------------------------------------------

-28-

--------------------------------------------------------------------------------



“Material Adverse Effect” or “Material Adverse Change” is (a) an impairment in
the creation, attachment, perfection or priority of Bank’s first priority Lien
in the Collateral or in the value of such Collateral; (b) any material adverse
change in, or material adverse effect upon, Borrower’s business, performance,
assets, properties or operations; (c) an impairment of the legality, validity or
enforceability of this Agreement, the Term Loan Note, any Control Agreement, or
any other material Loan Document or the rights and remedies of Bank hereunder or
thereunder; (d) a material impairment of the prospect of repayment of any
portion of the Obligations; or (e) a determination by Bank, based upon
information available to it and in its reasonable judgment, that there is a
reasonable likelihood that Borrower shall fail to comply with the financial
covenant in Section 6.7 during the next succeeding financial reporting period.

“Net Cash Proceeds” means, with respect to any transaction or event, an amount
equal to the cash proceeds received by Borrower from or in respect of such
transaction or event (including proceeds of any non-cash proceeds of such
transaction), less any direct costs and out-of-pocket expenses paid to a Person
that are reasonably and actually incurred by Borrower solely in connection
therewith.

“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries for any period as at any date of determination, the net profit (or
loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.

“Obligations” are any and all of each Borrower’s liabilities, obligations and
Indebtedness to Bank or, as applicable, any Affiliate of Bank, of any and every
kind and nature, whether heretofore, now or hereafter owing, arising, due or
payable and howsoever evidenced, created, incurred, acquired, or owing, whether
primary, secondary, direct, indirect, contingent, absolute, fixed or otherwise
(including, without limitation, payments of or for principal, interest, fees,
costs, expenses, Bank Expenses, and/or indemnification, and obligations of
performance, and applicable fees, and all amounts with respect to Treasury
Management Services of Borrower), including, without limitation, any interest
that, but for the provisions of the United States Bankruptcy Code, if
applicable, would have accrued and all interest which accrues during the
pendency of any bankruptcy or insolvency proceeding, whether or not allowed in
such proceeding), in each case, under and pursuant to this Agreement (whether
relating to any Credit Extension or otherwise) or the other Loan Documents to
which Borrower is a party, and any refinancings, substitutions, extensions,
rearrangements, renewals, replacements and modifications for or of any or all of
the foregoing.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, the Department
of the Treasury pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept.
2001) and/or any other list of terrorists or terrorist organizations maintained
pursuant to any of the rules and regulations of or by the Office of Foreign
Asset Control, the Department of the Treasury or pursuant to any other
applicable Executive Orders, as such lists may be amended or supplemented from
time to time.

“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Effective Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.

“Parent” means Mobivity Holdings Corp., a Nevada corporation.

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56, signed
into law October 26, 2001), as amended.

“Payment Date” is the first (1st) calendar day of each month.

“Perfection Certificate” is defined in Section 5.1.

“Permitted Indebtedness” is:

--------------------------------------------------------------------------------

-29-

--------------------------------------------------------------------------------



(a)Borrower’s Indebtedness to Bank under this Agreement and the other Loan
Documents; 

(b)Indebtedness existing on the Effective Date and identified in reasonable
detail on the Perfection Certificate; 

(c)Subordinated Debt (if any); 

(d)unsecured Indebtedness to trade creditors incurred in the ordinary course of
business;  

(e)Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business; 

(f)Indebtedness secured by Liens permitted under clauses (a) and (c) of the
definition of “Permitted Liens” hereunder; and 

(g)extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (a) through (f) above, provided that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon Borrower, as the case may be. 

“Permitted Investments” are:

(a)Investments (including, without limitation, Subsidiaries) existing on the
Effective Date and identified in reasonable detail on the Perfection
Certificate;  

(b)Investments consisting of cash and Cash Equivalents maintained with Bank or,
if required by Bank, subject to a Control Agreement in accordance with the terms
hereof or otherwise secured by a perfected first priority Lien in favor of Bank
(subject only to Permitted Liens);  

(c)Investments consisting of deposit accounts subject to, if required by Bank, a
Control Agreement in accordance with the terms hereof;  

(d)Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
Borrower; 

(e)Investments consisting of travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, and loans
to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plans or agreements approved by Borrower’s Board of Directors; 

(f)Investments consisting of notes receivable of, or prepaid royalties and other
credit extensions, to customers and suppliers who are not Affiliates, in the
ordinary course of business; provided that this paragraph (f) shall not apply to
Investments of Borrower in any Subsidiary; and 

(g)Investments (including Indebtedness) received in connection with the
insolvency or reorganization of customers or suppliers who are not Affiliates,
in the ordinary course of business. 

“Permitted Liens” are:

(a)Liens existing on the Effective Date and identified in reasonable detail on
the Perfection Certificate or arising under this Agreement and the other Loan
Documents; 

(b)Liens for taxes, fees, assessments or other government charges or levies,
either (i) not due and payable or (ii) being contested in good faith and for
which Borrower maintains adequate reserves on its Books, provided that no notice
of any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder; 

(c)purchase money Liens or capital leases (i) on Equipment acquired or held by
Borrower incurred for financing the acquisition of the Equipment securing no
more than Two Hundred Thousand Dollars ($200,000) in  

--------------------------------------------------------------------------------

-30-

--------------------------------------------------------------------------------



the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment;

(d)Liens of carriers, warehousemen, suppliers, or other Persons that are
possessory in nature arising in the ordinary course of business so long as such
Liens attach only to Inventory, securing liabilities which are not delinquent or
remain payable without penalty or which are being contested in good faith and by
appropriate proceedings which proceedings have the effect of preventing the
forfeiture or sale of the property subject thereto; 

(e)Liens to secure payment of workers’ compensation, employment insurance,
old-age pensions, social security and other like obligations in each case
incurred in the ordinary course of business (other than Liens imposed by
ERISA); 

(f)Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) through (c), but any extension, renewal or
replacement Lien must be limited to the property encumbered by the existing Lien
and the principal amount of the indebtedness may not increase;  

(g)leases or subleases of real property granted in the ordinary course of
Borrower’s business (or, if referring to another Person, in the ordinary course
of such Person’s business), and leases, subleases, non-exclusive licenses or
sublicenses of personal property (other than Intellectual Property) granted in
the ordinary course of Borrower’s business (or, if referring to another Person,
in the ordinary course of such Person’s business), if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest
therein; 

(h)non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business; 

(i)Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Section 8.4 or 8.7; 

(j)Liens in favor of other financial institutions arising in connection with
Borrower’s deposit and/or securities accounts held at such institutions,
provided that, if Bank requires, Bank has a perfected security interest in the
amounts held in such deposit and/or securities accounts; and 

(k)Precautionary financing statements filed in connection with operating leases
permitted by this Agreement. 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Prime Rate” means the floating per annum rate of interest most recently
published in the Money Rates column of the Wall Street Journal as the prime or
base rate.  If publication of the Wall Street Journal is discontinued, Bank, in
its sole discretion, shall designate another daily financial or governmental
publication of national circulation to be used to determine the Prime Rate.  The
effective date of any change in the Prime Rate shall for purposes hereof be the
date the Prime Rate is changed by Bank.  Bank shall not be obligated to give
notice of any change in the Prime Rate.  The “Prime Rate” is not necessarily the
lowest rate of interest that Bank charges its customers.

“Quarterly Financial Statements” is defined in Section 6.2(c).

“Redeemable Equity Interests”  means, as to any Person, any equity interest of
such Person that, either by its terms, by the terms of any security into which
it is convertible or exchangeable or otherwise, (a) is or upon the happening of
an event or passage of time would be required to be redeemed or repurchased in
whole or in part (except for consideration comprised of equity interests which
are not Redeemable Equity Interests) at any time on or prior to three (3) years
after the Term Loan Maturity Date; (b) is redeemable (or subject to being
repurchased) in whole or in part at the option of the holder thereof (except for
consideration comprised of equity interests that are not Redeemable Equity
Interests) at any time prior to such date or (c) is convertible into or
exchangeable (in whole or in part) for Indebtedness of such Person or any of its
Subsidiaries at any time prior to such date.

--------------------------------------------------------------------------------

-31-

--------------------------------------------------------------------------------



“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Chief Operating Officer of Borrower.  

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee that explicitly prohibits Borrower from granting
a security interest in Borrower’s interest in such license or agreement or any
other property.

“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.

“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Subordinated Debt” is unsecured indebtedness incurred by Borrower subordinated
to all of Borrower’s now or hereafter indebtedness to Bank under the Loan
Documents (pursuant to a subordination, intercreditor, or other similar
agreement in form and substance reasonably satisfactory to Bank entered into
between Bank and the other creditor), on terms acceptable to Bank.

“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower.

“Tax Code” means the Internal Revenue Code of 1986 (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“Term Loan” is defined in Section 2.1.1(a).

“Term Loan Maturity Date” means the date that is thirty-six (36) months
following the Effective Date (unless sooner accelerated pursuant to Section
9.1).

“Term Loan Note” is defined in Section 2.1.1(c).

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.

“Transfer” is defined in Section 7.1.

“Treasury Management Services” are any products, credit services, and/or
financial accommodations previously, now, or hereafter provided to Borrower or
any of its Subsidiaries by Bank or any Bank Affiliate, including, without
limitation, any letters of credit, cash management services (including, without
limitation, merchant services, direct deposit of payroll, business credit and
debit cards, and check cashing services), ACH transactions interest rate swap
arrangements, and foreign exchange services as any such products or services may
be identified in Bank’s various agreements related thereto.

“Treasury Management Agreement” is defined in the definition of Treasury
Management Services.

--------------------------------------------------------------------------------

-32-

--------------------------------------------------------------------------------



“United States” or “U.S.” means the United States of America.

“Voidable Transfer has the meaning specified in Section 12.14.

[Signature Pages Follow]

--------------------------------------------------------------------------------

-33-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Loan and Security
Agreement as of the Effective Date.

BORROWER:

MOBIVITY, INC.,

a Nevada corporation

 

 

By_________________________________________
Name:  Dennis Becker
Title:  Chief Executive Officer

 

BANK:

WINTRUST BANK

By_________________________________________
Name:  Bailey Eastman Moore
Title:  Vice President

--------------------------------------------------------------------------------

Signature Page to Loan and Security Agreement

--------------------------------------------------------------------------------



EXHIBIT A – COLLATERAL DESCRIPTION

 

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property, whether now owned or hereafter acquired or
arising, and wherever located:

All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles (except as expressly provided below),
commercial tort claims, documents, instruments (including any promissory notes),
chattel paper (whether tangible or electronic), cash, deposit accounts,
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, and all of
Borrower’s Books relating to the foregoing, and any and all claims, rights and
interests in any of the above and all substitutions for, additions, attachments,
accessories, accessions and improvements to and replacements, products, proceeds
and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all Accounts, General
Intangibles that consist of rights to payment and all proceeds of Intellectual
Property; provided, further, if a judicial authority (including any bankruptcy
court) would hold that a security interest in the underlying Intellectual
Property is necessary to have a security interest in such Accounts and such
property that are proceeds of Intellectual Property, then the Collateral shall
automatically, and effective as of the Effective Date, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in such Accounts and such other property of Borrower that are proceeds
of the Intellectual Property.

Pursuant to the terms of a negative pledge with Bank set forth in the Loan
Agreement, Borrower has agreed not to encumber any of its Intellectual Property
without Bank’s prior written consent.

--------------------------------------------------------------------------------